Name: Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  marketing;  chemistry
 Date Published: nan

 11.12.2007 EN Official Journal of the European Union L 325/3 COMMISSION REGULATION (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular Article 16(2) thereof, Whereas: (1) Pursuant to Directive 98/8/EC, Member States may only authorise the placing on the market of biocidal products containing active substances included in Annex I, IA or IB to that Directive. However, under the transitional measures provided for in Article 16(1) of Directive 98/8/EC Member States may allow the placing on the market of biocidal products containing active substances not listed in Annex I, IA or IB to Directive 98/8/EC which were already on the market on 14 May 2000, hereinafter existing active substances. Pursuant to paragraph 2 of that same Article, a 10-year programme of work is to be carried out for the review of all existing active substances. This programme of work was intended to identify the existing active substances and determine those to be evaluated under the review programme with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) The initial phase of the programme was laid down in Commission Regulation (EC) No 1896/2000 of 7 September 2000 on the first phase of the programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council on biocidal products (2). (3) Under Regulation (EC) No 1896/2000, existing active substances for use in biocidal products had to be identified, and those to be evaluated with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC in one or more product types had to be notified no later than 28 March 2002. (4) Commission Regulation (EC) No 2032/2003 of 4 November 2003 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market, and amending Regulation (EC) No 1896/2000 (3) established a list of existing active substances. That list covered active substances that had been identified in accordance with Article 3(1) or Article 5(2) of Regulation (EC) No 1896/2000 or in respect of which equivalent information had been submitted in a notification in accordance with Article 4(1) of that Regulation. (5) Regulation (EC) No 2032/2003 also established, in Annex II, an exhaustive list of existing active substances to be evaluated under the review programme. That list covered active substances in respect of which at least one notification had been accepted in accordance with Article 4(2) of Regulation (EC) No 1896/2000 or in which a Member State had expressed an interest in accordance with Article 5(3) of that Regulation. That list specified the product types concerned. (6) Regulation (EC) No 2032/2003 allowed for a number of active substances or substance/product type combinations that were not originally covered by the review programme, to be examined on the same conditions as the active substances evaluated under the review programme, provided that interested operators submitted complete dossiers before 1 March 2006. (7) Article 4(2) of Regulation (EC) No 2032/2003 set 1 September 2006 as the date from which products containing active substances not examined under the review programme should be withdrawn from the market. (8) Article 4(3) of Regulation (EC) No 2032/2003 provided that the existing active substances that had not been identified by the persons using them in biocidal products were to be deemed not to have been placed on the market for biocidal purposes before 14 May 2000. However, this assimilation to new active substances should not be taken to mean that the unlawfully non-identified existing active substances may benefit from a provisional authorisation or from the longer data protection period reserved to genuinely new active substances. Whereas a clarification in that sense should be added to that provision. (9) Regulation (EC) No 2032/2003 introduced the possibility for Member States to apply for a derogation for biocidal products containing identified existing active substances that are not examined under the review programme, which Member States claim are essential for reasons of health, safety, or protection of cultural heritage or critical for the functioning of society in the absence of technically and economically feasible alternatives or substitutes that are acceptable from the standpoint of environment or health. Such derogation is granted to the requesting Member States only if the requests are justified, if continued use does not give rise to concerns for human health and the environment, and if, where appropriate, alternatives are being developed. It is appropriate to continue to allow Member States to apply for such a derogation, including in respect of an active substance which it has been decided not to include in Annex I, IA or IB to Directive 98/8/EC. Since the review programme referred to in Article 16(2) of Directive 98/8/EC runs only until 14 May 2010, any such derogation should not continue beyond that date. (10) Certain substances or products that are normally consumed by humans or animals for their subsistence may also be used to attract or to repel harmful organisms. For these substances, there is general agreement that the authorisation/registration requirements of Directive 98/8/EC seem unjustified and that they should be expressly excluded from its scope. Considering that a revision of Directive 98/8/EC will take a significant amount of time during which the viability of those products on the market might be irreversibly affected, it is appropriate to postpone their withdrawal from the market until 14 May 2010. (11) A Member State which has indicated an interest in seeking review of a particular active substance should not be designated Rapporteur Member State for that substance. (12) In order to avoid duplication of work, and in particular to reduce testing involving vertebrate animals, the requirements concerning preparation and submission of the complete dossier should be such as to encourage those whose notifications have been accepted, hereinafter participants, to act collectively, in particular by submitting collective dossiers. It should be possible for the Rapporteur Member State to make available the reference to any test involving vertebrate animals that has been carried out in respect of a notified existing active substance unless that reference is confidential under Article 19 of Directive 98/8/EC. Also, in order to gain experience on the appropriateness of data requirements and to ensure that the review of active substances is carried out in a cost-effective way, participants should be encouraged to provide information on the costs of compiling a dossier and on the need to carry out tests on vertebrate animals. (13) In order to avoid delays, participants should start discussions as early as possible with Rapporteur Member States in order to resolve uncertainties in relation to data requirements. Applicants, other than participants, who wish to apply in accordance with Article 11 of Directive 98/8/EC for inclusion in Annex I, IA or IB thereto of an active substance/product type combination being evaluated under the review programme should submit complete dossiers for that combination no earlier or no later than participants so as not to disturb the smooth functioning of the review programme or create a disadvantage to the participants. (14) The requirements concerning the content and format of dossiers and the number of dossiers to be submitted should be defined. (15) Provision should be made for cases in which a participant is joined by a producer, formulator or association and in which a participant withdraws from the review programme. (16) Producers, formulators or associations should within certain time limits have the opportunity of taking over the role of participant for an existing active substance/product type combination in respect of which all participants have withdrawn or none of the dossiers meets the requirements. Subject to the same time-limits, it should also be possible in certain circumstances for Member States to indicate an interest and act as a participant for the inclusion in Annex I, IA or IB to Directive 98/8/EC of such a combination. (17) In order to discourage abuse of the opportunity to maintain an active substance on the market while it is examined under the review programme, it should be possible for another person or a Member State to take over the role of participant only once in relation to a given active substance/product type combination. For the same purpose, a person or Member State taking over the role of participant should provide within a certain period evidence of commencing work on a complete dossier. (18) Time limits should be specified within which the Rapporteur Member States must verify the completeness of the dossiers. It should be possible, in exceptional circumstances, for the Rapporteur Member States to establish a new deadline for the submission of parts of a dossier, in particular where the participant has demonstrated that it was impossible to submit information in due time or in order to resolve uncertainties regarding data requirements that remain despite earlier discussions between the participant and the Rapporteur Member State. (19) For each existing active substance, the Rapporteur Member State should examine and evaluate the dossier and present the results to the Commission and the other Member States in the form of a competent authority report and a recommendation as to the decision to be taken with regard to the active substance concerned. In order not to prolong decision-making unnecessarily, the Rapporteur Member State should at the same time consider carefully the need for additional studies. For the same reason, Rapporteur Member States should be obliged to take into consideration information submitted after acceptance of the dossier only under specified conditions. (20) The competent authority reports should be examined by the other Member States before the assessment reports are submitted to the Standing Committee on Biocidal Products. (21) Where, despite a recommendation for inclusion of an active substance in Annex I, IA or IB to Directive 98/8/EC, concerns as referred to in Article 10(5) of that Directive remain, it should be possible for the Commission to take into account, but without prejudice to Article 12 of that Directive, the finalisation of the evaluation on other existing active substances applied for the same use. Provision should be made for Rapporteur Member States to update competent authority reports where necessary. (22) In order to ensure better access to information, assessment reports should be drafted on the basis of the reports submitted by the competent authorities of the Member States and should be covered by the same rules regarding access to information as the reports of the competent authorities. The assessment reports should be derived from the original competent authority report as amended in the light of all the documents, comments and information taken into account during the evaluation process. (23) It should be possible to suspend the procedures provided for in this Regulation in the light of the application of other Community acts, in particular as regards Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (4), and after 1 June 2009, as regards Title VIII and Annex XVII of Regulation (EC) No 1907/2006. (24) In order to ensure the most efficient course of the review programme, a number of active substance/product type combinations have been reassigned to different rapporteur Member States. These developments should be reflected in Annex II of this Regulation. (25) Regulation (EC) No 2032/2003 has been amended on several occasions (5) in order to take into consideration the accession of new Member States, lessons learned from the implementation to date of the review programme, and in particular in order to provide for the non-inclusion in Annex I, IA or IB to Directive 98/8/EC of a number of active substances, either because the requisite information was not submitted within the prescribed period or in cases where the requirements of Article 10 of the said Directive were not satisfied. This practice of constantly updating Regulation (EC) No 2032/2003 in order to follow the evolution of the review programme has proven ineffectual and time-consuming; furthermore it could create confusion to stakeholders as to which rules apply and which active substances are currently under review. In the interest of clarity, it is preferable to repeal and replace Regulation (EC) No 2032/2003 by a new simplified act which will lay down the rules for the review programme, and that the Commission should adopt separate acts for the future non-inclusion decisions. (26) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down detailed rules for the implementation of the programme of work for the systematic examination of all active substances already on the market on 14 May 2000 as active substances of biocidal products, hereinafter the review programme, referred to in Article 16(2) of Directive 98/8/EC. Article 2 Definitions For the purposes of this Regulation the definitions in Article 2 of Directive 98/8/EC and Article 2 of Regulation (EC) No 1896/2000 shall apply. In addition, participant means a producer, formulator or association which has submitted a notification that has been accepted by the Commission in accordance with Article 4(2) of Regulation (EC) No 1896/2000 or a Member State which has indicated an interest in accordance with Article 5(3) of that Regulation. Article 3 Existing active substances 1. The list of active substances identified as available on the market before 14 May 2000 as active substances of biocidal products for purposes other than those referred to in Article 2(2)(c) and (d) of Directive 98/8/EC is set out in Annex I. 2. The exhaustive list of existing active substances to be examined under the review programme is set out in Annex II. The list includes the following active substances: (a) existing active substances notified in accordance with Article 4(1) of Regulation (EC) No 1896/2000 or Article 4(2) of Commission Regulation (EC) No 1687/2002 (6); (b) existing active substances that were not notified, but in respect of which a Member State has indicated an interest in supporting their inclusion in Annex I, IA or IB to Directive 98/8/EC; (c) existing active substances that were not notified, but for which a dossier was submitted to one of the Member States by 1 March 2006, which was found to comply with the requirements of Annex III to this Regulation and was accepted as complete. The list specifies, for each existing active substance included, the product types in respect of which the substance will be examined under the review programme, as well as the Rapporteur Member State designated to carry out the evaluation. Article 4 Non-inclusion 1. Without prejudice to Articles 5 and 6 of this Regulation and paragraph 2 of this Article, biocidal products containing active substances not listed in Annex II to this Regulation or in Annex I or IA to Directive 98/8/EC shall no longer be placed on the market. In the case of an active substance listed in Annex II to this Regulation, the first subparagraph shall also apply to that substance in relation to any product type not listed in that Annex. 2. Biocidal products containing active substances listed in Annex II to this Regulation for which a decision was taken not to include these active substances for certain or all of their notified product types in Annex I or IA to Directive 98/8/EC, shall no longer be placed on the market for the product types concerned, with effect from 12 months after the date of such a measure being published, unless otherwise stipulated therein. 3. Without prejudice to Articles 12(1)(b) and 15(2) of Directive 98/8/EC, from the day of entry into force of this Regulation, any active substance not listed in Annex I shall be deemed not to have been placed on the market for biocidal purposes before 14 May 2000. Article 5 Derogation for essential use 1. Member States may apply to the Commission for a derogation from Article 4(1) where they consider that an active substance is essential for them for reasons of health, safety or protection of cultural heritage or is critical for the functioning of society, and where there are no available technically and economically feasible alternatives or substitutes that are acceptable from the standpoint of environment and health. Applications shall be accompanied by a document stating the reasons and justifications. 2. The applications referred to in paragraph 1 shall be forwarded by the Commission to the other Member States and shall be made publicly available by electronic means. Member States or any person may for a period of 60 days following reception of an application submit comments in writing to the Commission. 3. Taking account of the comments received, the Commission may grant a derogation from Article 4(1) allowing the placing of the substance on the market of the requesting Member States until 14 May 2010 at the latest, provided that the Member States: (a) ensure that continued use is possible only if products containing the substance are approved for the intended essential use; (b) conclude that, taking into account all available information, it is reasonable to assume that continued use does not have any unacceptable effect on human or animal health or on the environment; (c) impose all appropriate risk reduction measures when granting approval; (d) ensure that such approved biocidal products remaining on the market after 1 September 2006 are relabelled in order to match the use conditions laid down by the Member States in accordance with this paragraph; and (e) ensure that, where appropriate, alternatives for such uses are being sought by the holders of the approvals or the Member States concerned, or a dossier is being prepared for submission in accordance with the procedure laid down in Article 11 of Directive 98/8/EC by 14 May 2008 at the latest. 4. The Member States concerned shall annually inform the Commission on the application of paragraph 3 and in particular on the actions taken pursuant to point (e). 5. Member States may at any time review the approvals of biocidal products for which the period of placing on the market has been extended in accordance with paragraph 3. Whenever there is reason to believe that any of the conditions set in points (a) to (e) of that paragraph are no longer satisfied, the Member States concerned shall without undue delay take steps to remedy the situation or if that is not possible, withdraw the approvals of the biocidal products concerned. Article 6 Food and Feed By way of derogating from Article 4(1), Member States may allow until 14 May 2010 at the latest the placing on the market of active substances consisting solely of food or feed that are intended for use as repellents or attractants of product type 19. For the purposes of this derogation, food or feed means any edible substance or product of plant or animal origin, whether processed, partially processed or unprocessed, which is intended or reasonably expected to be ingested by humans or animals; this category does not comprise extracts or individual substances isolated from food or feed. Article 7 Examination of existing active substances under the review programme 1. The review of an active substance listed in Annex II, in respect of the product types specified, shall be undertaken by the Rapporteur Member State designated for that purpose on the basis of the complete dossier for that substance/product type combination, provided that: (a) the dossier complies with the requirements set out in Annex III to this Regulation; (b) the complete dossier is submitted within the period specified in Article 9 of this Regulation for the product type concerned, together with the summary dossier referred to in Article 11(1)(b) of Directive 98/8/EC and defined in Annex III to this Regulation. An active substance listed in Annex II to this Regulation shall be reviewed exclusively in relation to the product types specified therein. For the active substance/product type combinations referred to in Article 3(2)(c), with the exception of product types 8 and 14, the evaluation of the dossiers shall commence at the same time as the evaluation of dossiers for active substances contained in the same product types. 2. A Member State which has indicated an interest in supporting the inclusion of an active substance in Annex I, IA or IB to the Directive shall not be designated as Rapporteur Member State in respect of that substance. 3. Without prejudice to Articles 10, 11 and 12 of this Regulation, persons other than participants may apply, in accordance with Article 11 of Directive 98/8/EC, for the inclusion in Annex I, IA or IB thereto of an existing active substance/product type combination that is listed in Annex II to this Regulation. These persons shall submit in that case a complete dossier within the time period specified in Article 9 for that substance/product type combination. Article 8 Preparation of the complete dossier 1. In the preparation of the complete dossier, all reasonable efforts shall be made, inter alia, to avoid duplication of testing on vertebrate animals and, where appropriate, to establish a collective complete dossier. 2. Before commencing compilation of the complete dossier, a participant shall: (a) inform the Rapporteur Member State of any testing on vertebrate animals that it has already carried out; (b) contact the Rapporteur Member State for advice as to the acceptability of justifications for waiving certain studies; (c) inform the Rapporteur Member State of any intention to carry out further testing on vertebrate animals for the purposes of the complete dossier; (d) when informed by the Rapporteur Member State that another participant has notified plans to carry out the same tests, make all reasonable efforts to cooperate with that participant in the performance of common testing. Advice given by Rapporteur Member States in accordance with point (b) of the first subparagraph shall not predetermine the outcome of the completeness check under Article 13(1). 3. A Rapporteur Member State may make available the reference to any test carried out on vertebrate animals in respect of an active substance listed in Annex II to this Regulation, save where that reference is to be treated as confidential in accordance with Article 19 of Directive 98/8/EC. Such reference may include the name of the active substance concerned, the end points of the tests, and the contact address of the data owner. 4. Where a Rapporteur Member State is aware that more than one participant is seeking review of a particular active substance, it shall inform those participants accordingly. 5. Participants seeking review of the same active substance for the same product types shall undertake all reasonable efforts to submit a collective complete dossier, while fully respecting the Community rules on competition. Where, in those circumstances, a collective dossier is not submitted, each individual dossier shall detail the efforts made to secure cooperation and the reasons for non-participation. 6. Details shall be given in the complete dossier and in the summary dossier of the efforts made to avoid duplication of testing on vertebrate animals. 7. In order to provide information on the costs entailed in applying for review and on the need for animal testing for the purposes of compiling the complete dossier, participants may submit to the Rapporteur Member State together with the complete dossiers a breakdown of the costs of the respective actions and studies carried out. The Rapporteur Member State shall communicate that information to the Commission when submitting the competent authority report in accordance with Article 14(4). 8. Information on the costs entailed in compiling the complete dossier and on the animal testing carried out for that purpose shall be included in the report referred to in Article 18(5) of Directive 98/8/EC together with any appropriate recommendations concerning modifications of data requirements in order to reduce to a minimum the need for testing on vertebrate animals, and to ensure cost-effectiveness and proportionality. Article 9 Submission of the complete dossier 1. Unless otherwise indicated by the Rapporteur Member State, a participant shall submit to the Rapporteur Member State one paper and one electronic copy of the complete dossier. The participant shall also, in accordance with Article 13(3), submit one paper and one electronic copy of the summary dossier to the Commission and to each of the other Member States. However, any Member State wishing to receive copies only in electronic format or additional copies shall inform the Commission, which shall make that information publicly available by electronic means. If the Member State subsequently decides otherwise, it shall inform the Commission without undue delay, whereupon the Commission shall update accordingly the information made publicly available. 2. For the existing active substances listed in Annex II, complete dossiers must be received by the competent authority of the Rapporteur Member State within the following periods: (a) for product types 8 and 14, until 28 March 2004; (b) for product types 16, 18, 19 and 21, from 1 November 2005 until 30 April 2006; (c) for product types 1, 2, 3, 4, 5, 6 and 13, from 1 February 2007 until 31 July 2007; (d) for product types 7, 9, 10, 11, 12, 15, 17, 20, 22 and 23, from 1 May 2008 until 31 October 2008. Article 10 Joining and replacing of participants Where, by mutual agreement, a producer, formulator or association joins or replaces a participant for the purposes of submitting the complete dossier, all parties to the agreement shall jointly inform the Commission and the Rapporteur Member State accordingly, attaching any relevant letter of access. The Commission shall inform accordingly any other participant seeking review of the same active substance in relation to the same product types. Article 11 Withdrawal of participants 1. Where a participant intends to discontinue participation in the review programme, they shall inform the relevant Rapporteur Member State and the Commission accordingly, in writing and without delay, stating the reasons. The Commission shall inform accordingly the other Member States and any other participant seeking review of the same active substance in relation to the same product type(s). 2. Where all the participants have withdrawn as regards a particular existing active substance/product type combination, the Commission shall inform the Member States thereof and shall publish that information electronically. Article 12 Taking over the role of participant 1. Within three months of the electronic publication of the information referred to in Article 11(2), a producer, formulator, association or other person may inform the Commission of their intention to take over the role of participant as regards the existing active substance/product type combination. Within the time period referred to in the first subparagraph, a Member State may also indicate to the Commission an interest in taking over the role of participant in order to support the inclusion in Annex I, IA or IB to Directive 98/8/EC of the existing active substance/product type combination, where there are uses which the Member State considers essential, in particular for the protection of human health, animal health or the environment. 2. The person or Member State wishing to take over the role of the participant who has withdrawn shall, within three months of informing the Commission of their intention, provide evidence to it that work to compile a complete dossier has been commissioned. 3. On the basis of the evidence referred to in paragraph 2, the Commission shall decide whether or not to allow the interested person or Member State to take over the role of participant. Where the Commission allows the interested person or Member State to take over the role of participant, it may decide to extend, if necessary, the relevant period for the submission of a complete dossier specified in Article 9. 4. The taking over of the role of participant for a given existing active substance/product type combination may be allowed only once. 5. Where the Commission receives no response pursuant to paragraph 1, it shall take a decision not to include the existing active substance in Annex I, IA or IB to Directive 98/8/EC within the framework of the review programme for the product type(s) concerned. Article 13 Completeness check of dossiers 1. Within three months of receiving the dossier for an existing active substance/product type combination and no later than three months after the end of the relevant time period specified in Article 9(2) of this Regulation, the Rapporteur Member State shall verify whether the dossier is to be accepted as complete in accordance with Article 11(1)(b) of Directive 98/8/EC. Where the Rapporteur Member State has initiated consultations with other Member States and the Commission in relation to the acceptability of a dossier, the period may be prolonged until consultations have been finalised, up to a maximum of six months from receipt of the dossier. 2. A Rapporteur Member State may require, as a condition for considering a dossier to be complete, proof of advance payment, in full or in part, of the charges payable under Article 25 of Directive 98/8/EC to be provided in the dossier. 3. Where a dossier is considered to be complete, the Rapporteur Member State shall confirm acceptance of the dossier to the participant and agree to the participant forwarding the summary dossier to the Commission and the other Member States within one month of receiving the confirmation. If a Member State in receipt of a summary dossier has legitimate reason to believe that the dossier is incomplete, it shall without delay communicate its concerns to the Rapporteur Member State, the Commission and the other Member States. The Rapporteur Member State shall immediately take up consultations with that Member State and the Commission in order to discuss the concern expressed and resolve divergent opinions. 4. In exceptional circumstances, the Rapporteur Member State may establish a new deadline for the submission of information which, for reasons duly substantiated, the participant was unable to submit in due time. The participant shall, within three months of being informed of the new deadline, provide evidence to the Rapporteur Member State that work to provide the missing information has been commissioned. If the Rapporteur Member State considers that it has received sufficient evidence, it shall carry out its evaluation in accordance with Article 14 as if the dossier were complete. Otherwise, the evaluation shall not commence until the missing information is submitted. 5. Where a complete dossier is not received within the period specified in Article 9 or by a new deadline established in accordance with paragraph 4, the Rapporteur Member State shall inform the Commission, giving the reasons put forward by the participant by way of justification. The Rapporteur Member State shall also inform the Commission in cases where a participant fails to provide the evidence required in accordance with the second subparagraph of paragraph 4. In the cases referred to in the first and second subparagraphs and if no other dossier concerns the same existing active substance/product type combination, all participants shall be deemed to have withdrawn and Articles 11(2) and 12 shall apply mutatis mutandis. Article 14 Evaluation of dossiers by the Rapporteur Member State 1. Where the Rapporteur Member State considers a dossier to be complete, it shall carry out the evaluation within twelve months of accepting the dossier in accordance with Article 11(2) of Directive 98/8/EC and shall prepare a report on that evaluation, hereinafter the competent authority report. Without prejudice to Article 12 of Directive 98/8/EC, the Rapporteur Member State may take into account other relevant technical or scientific information regarding the properties of the active substance, metabolites or residues. 2. At the request of a participant, the Rapporteur Member State may take into account additional information relating to an active substance for which the dossier has been accepted as complete only if the following conditions are fulfilled: (a) the participant informed the Rapporteur Member State, at the time of submission of the dossier, that preparation of the additional information was under way; (b) the additional information is submitted no later than nine months after acceptance of the dossier in accordance with Article 13(3); (c) by comparison with the data originally submitted, the additional information is equally or more reliable owing to the application of the same or higher quality standards; (d) by comparison with the data originally submitted, the additional information supports a different conclusion concerning the active substance for the purposes of the recommendation under paragraph 6. The Rapporteur Member State shall take into account additional information submitted by persons other than the participant only if that information satisfies the conditions set out in points (b), (c) and (d) of the first subparagraph. 3. Where relevant in the application of paragraph 1, in particular when additional information has been requested by a deadline established by the Rapporteur Member State, the latter may request that the participant submit updated summary dossiers to the Commission and the other Member States when the additional information is received. All participants shall be deemed to have withdrawn and Articles 11(2) and 12 shall apply mutatis mutandis if: (a) the additional information is not received by the deadline; (b) the participant fails to provide adequate justification for further postponing the deadline; (c) no other dossier concerns the same existing active substance/product type combination. 4. The Rapporteur Member State shall, without undue delay, send a copy of the competent authority report to the Commission, the other Member States and to the participant. 5. A Rapporteur Member State may decide to withhold the competent authority report if the charges payable under Article 25 of Directive 98/8/EC have not been paid in full, in which case it shall inform the participant and the Commission accordingly. All participants shall be deemed to have withdrawn and Articles 11(2) and 12 shall apply mutatis mutandis if: (a) full payment is not received within three months of the date of receipt of that information; (b) no other dossier concerns the same existing active substance/product type combination. 6. The competent authority report shall be presented in a format to be recommended by the Commission and shall include one of the following: (a) a recommendation to include the existing active substance in Annex I, IA or IB to Directive 98/8/EC, stating, where appropriate, conditions for inclusion; (b) a recommendation not to include the existing active substance in Annex I, IA or IB to Directive 98/8/EC, stating the reasons. Article 15 Commission procedures 1. When the Commission receives a competent authority report pursuant to Article 14(4) of this Regulation it shall, without undue delay, prepare the draft decision referred to in Article 27 of Directive 98/8/EC. 2. Before preparing the draft decision referred to in paragraph 1, the Commission shall, when necessary in the light of the comments received on the competent authority report, consult with experts from the Member States to address any problems remaining unresolved. Where necessary and upon a request from the Commission, the Rapporteur Member State shall prepare an updated competent authority report. 3. Where an existing active substance, despite a recommendation for inclusion pursuant to Article 14(6) of this Regulation, still gives rise to concern, as referred to in Article 10(5) of Directive 98/8/EC, the Commission may, without prejudice to Article 12 of that Directive, take into account the finalisation of the evaluation of other existing active substances applied for the same use. 4. On the basis of the documents and information referred to in Article 27(2) of Directive 98/8/EC, the Rapporteur Member State shall prepare an updated competent authority report, the first part of which shall form the assessment report. The assessment report shall be reviewed within the Standing Committee on Biocidal Products. Where several dossiers have been submitted for the same active substance/product type combination, the Rapporteur Member State shall prepare one assessment report based on the information contained in those dossiers. Article 16 Access to information Where a Rapporteur Member State has submitted the competent authority report in accordance with Article 14(4) of this Regulation, or where an assessment report has been finalised or updated in the Standing Committee on Biocidal Products, the Commission shall make the report or any updates thereof publicly available by electronic means, except for information that is to be treated as confidential in accordance with Article 19 of Directive 98/8/EC. Article 17 Suspension of procedures Where, in respect of an active substance listed in Annex II to this Regulation, the Commission presents a proposal for amending Directive 76/769/EEC or, with effect from 1 June 2009, Annex XVII of Regulation (EC) No 1907/2006 in order to prohibit its placing on the market or its use, including use for biocidal purposes, in certain or all product types, the procedures provided for in this Regulation concerning that substance for use in the product types concerned may be suspended pending a decision on that proposal. Article 18 Repeal Regulation (EC) No 2032/2003 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 19 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. Directive as last amended by Directive 2007/47/EC (OJ L 247, 21.9.2007, p. 21). (2) OJ L 228, 8.9.2000, p. 6. Regulation as amended by Regulation (EC) No 2032/2003 (OJ L 307, 24.11.2003, p. 1). (3) OJ L 307, 24.11.2003, p. 1. Regulation as last amended by Regulation (EC) No 1849/2006 (OJ L 355, 15.12.2006, p. 63). (4) OJ L 262, 27.9.1976, p. 201. Directive as last amended by Directive 2007/51/EC of the European Parliament and of the Council (OJ L 257, 3.10.2007, p. 13). (5) By Regulation (EC) No 1048/2005 (OJ L 178, 9.7.2005, p. 1); and Regulation (EC) No 1849/2006, (OJ L 355, 15.12.2006, p. 63). (6) OJ L 258, 26.9.2002, p. 15. ANNEX I ACTIVE SUBSTANCES IDENTIFIED AS EXISTING Name (EINECS and/or others) EC number CAS number Formaldehyde 200-001-8 50-00-0 Ergocalciferol/Vitamin D2 200-014-9 50-14-6 Lactic acid 200-018-0 50-21-5 Clofenotane/DDT 200-024-3 50-29-3 Ascorbic acid 200-066-2 50-81-7 2-(2-butoxyethoxy)ethyl 6-propylpiperonyl ether/Piperonyl butoxide 200-076-7 51-03-6 2,4-dinitrophenol 200-087-7 51-28-5 2-imidazol-4-ylethylamine 200-100-6 51-45-6 Bronopol 200-143-0 52-51-7 Trichlorfon 200-149-3 52-68-6 Sodium salicylate 200-198-0 54-21-7 Fenthion 200-231-9 55-38-9 Glycerol trinitrate 200-240-8 55-63-0 Bis(tributyltin) oxide 200-268-0 56-35-9 Tributyltin acetate 200-269-6 56-36-0 Coumaphos 200-285-3 56-72-4 Glycerol 200-289-5 56-81-5 Chlorhexidine diacetate 200-302-4 56-95-1 Allyl isothiocyanate 200-309-2 57-06-7 Cetrimonium bromide/Hexadecyltrimethylammonium bromide 200-311-3 57-09-0 Urea 200-315-5 57-13-6 Strychnine 200-319-7 57-24-9 Propane-1,2-diol 200-338-0 57-55-6 Ethinylestradiol 200-342-2 57-63-6 Caffeine 200-362-1 58-08-2 Diphenoxarsin-10-yl oxide 200-377-3 58-36-6 Gamma-HCH or Gamma-BHC/Lindane/1,2,3,4,5,6-hexachlorocyclohexane 200-401-2 58-89-9 Sulfaquinoxaline 200-423-2 59-40-5 Chlorocresol 200-431-6 59-50-7 2-phenylethanol 200-456-2 60-12-8 Dimethoate 200-480-3 60-51-5 Methylthioninium chloride 200-515-2 61-73-4 Thiourea 200-543-5 62-56-6 Dichlorvos 200-547-7 62-73-7 Carbaryl 200-555-0 63-25-2 Ethanol 200-578-6 64-17-5 Formic acid 200-579-1 64-18-6 Acetic acid 200-580-7 64-19-7 Benzoic acid 200-618-2 65-85-0 Propan-2-ol 200-661-7 67-63-0 Chloroform/Trichloromethane 200-663-8 67-66-3 Colecalciferol 200-673-2 67-97-0 Salicylic acid 200-712-3 69-72-7 Hexachlorophene 200-733-8 70-30-4 Propan-1-ol 200-746-9 71-23-8 Butan-1-ol 200-751-6 71-36-3 Methoxychlor 200-779-9 72-43-5 Bromomethane/Methyl bromide 200-813-2 74-83-9 Hydrogen cyanide 200-821-6 74-90-8 Metaldehyde 200-836-8 9002-91-9 Carbon disulfide 200-843-6 75-15-0 Ethylene oxide 200-849-9 75-21-8 Iodoform/Triiodomethane 200-874-5 75-47-8 Tert-butyl hydroperoxide 200-915-7 75-91-2 Trichloronitromethane 200-930-9 76-06-2 Bornan-2-one/Campher 200-945-0 76-22-2 (3aS,6aR,7aS,8S,11aS,11bS,11cS)-1,3a,4,5,6a,7,7a,8,11,11a,11b,11c-dodecahydro-2,10-dimethoxy-3,8,11a,11c-tetramethyldibenzo[de,g]chromene-1,5,11-trione/Quassin 200-985-9 76-78-8 1,3-dibromo-5,5-dimethylhydantoin 201-030-9 77-48-5 3-beta-hydroxyurs-12-en-28-oic acid/Ursolic acid 201-034-0 77-52-1 Citric acid 201-069-1 77-92-9 Citric acid monohydrate 201-069-1 5949-29-1 1,3,4,5-tetrahydroxycyclohexanecarboxylic acid 201-072-8 77-95-2 Linalool 201-134-4 78-70-6 2-methylpropan-1-ol 201-148-0 78-83-1 2-chloroacetamide 201-174-2 79-07-2 Bromoacetic acid 201-175-8 79-08-3 Propionic acid 201-176-3 79-09-4 Chloroacetic acid 201-178-4 79-11-8 Glycollic acid 201-180-5 79-14-1 Peracetic acid 201-186-8 79-21-0 L-(+)-lactic acid 201-196-2 79-33-4 p-(1,1-dimethylpropyl)phenol 201-280-9 80-46-6 Pin-2(3)-ene 201-291-9 80-56-8 Sennoside A 201-339-9 81-27-6 Warfarin 201-377-6 81-81-2 Coumachlor 201-378-1 81-82-3 Diphacinone 201-434-5 82-66-6 Ethyl quinine carbonate 201-500-3 83-75-0 (2R,6aS,12aS)-1,2,6,6a,12,12a-hexahydro-2-isopropenyl-8,9-dimethoxychromeno[3,4-b]furo[2,3-h]chromen-6-one/Rotenone 201-501-9 83-79-4 Anthraquinone 201-549-0 84-65-1 Dibutyl phthalate 201-557-4 84-74-2 Salicylanilide 201-727-8 87-17-2 (+)-tartaric acid 201-766-0 87-69-4 Pentachlorophenol 201-778-6 87-86-5 Symclosene 201-782-8 87-90-1 Chloroxylenol 201-793-8 88-04-0 2,4,6-trichlorophenol 201-795-9 88-06-2 Menthol 201-939-0 89-78-1 Isopulegol 201-940-6 89-79-2 Thymol 201-944-8 89-83-8 Guaiacol/2-methoxyphenol 201-964-7 90-05-1 Biphenyl-2-ol 201-993-5 90-43-7 Naphthalene 202-049-5 91-20-3 Propyl 4-hydroxybenzoate 202-307-7 94-13-3 Butyl 4-hydroxybenzoate 202-318-7 94-26-8 Dibenzoyl peroxide 202-327-6 94-36-0 2-ethylhexane-1,3-diol 202-377-9 94-96-2 Benzotriazole 202-394-1 95-14-7 3-chloropropane-1,2-diol 202-492-4 96-24-2 Dichlorophen 202-567-1 97-23-4 Eugenol 202-589-1 97-53-0 Allantoin 202-592-8 97-59-6 Methyl 4-hydroxybenzoate 202-785-7 99-76-3 Benzyl alcohol 202-859-9 100-51-6 2,2 ²-[(1,1,3-trimethylpropane-1,3-diyl)bis(oxy)]bis[4,4,6-trimethyl-1,3,2-dioxaborinane] 202-899-7 100-89-0 Methenamine/Hexamethylenetetramine 202-905-8 100-97-0 Triclocarban 202-924-1 101-20-2 Chlorpropham 202-925-7 101-21-3 1,1 ²,1 ³,1 ´!-ethylenedinitrilotetrapropan-2-ol 203-041-4 102-60-3 2,2 ²,2 ³-nitrilotriethanol 203-049-8 102-71-6 Chlorphenesin 203-192-6 104-29-0 Anethole 203-205-5 104-46-1 Cinnamaldehyde/3-phenyl-propen-2-al 203-213-9 104-55-2 2-ethylhexan-1-ol/Isooctanol 203-234-3 104-76-7 Citronellol 203-375-0 106-22-9 Citronellal 203-376-6 106-23-0 Geraniol 203-377-1 106-24-1 1,4-dichlorobenzene 203-400-5 106-46-7 Ethylendiamine 203-468-6 107-15-3 Chloro-acetaldehyde 203-472-8 107-20-0 Ethane-1,2-diol 203-473-3 107-21-1 Glyoxal 203-474-9 107-22-2 Methyl formate 203-481-7 107-31-3 Butane-1,3-diol 203-529-7 107-88-0 Vinyl acetate 203-545-4 108-05-4 Acetic anhydride 203-564-8 108-24-7 m-Cresol 203-577-9 108-39-4 Resorcinol 203-585-2 108-46-3 Cyanuric acid 203-618-0 108-80-5 Phenol 203-632-7 108-95-2 Ethyl formate 203-721-0 109-94-4 Succinic acid 203-740-4 110-15-6 Hexa-2,4-dienoic acid/Sorbic acid 203-768-7 110-44-1 Pyridine 203-809-9 110-86-1 Morpholine 203-815-1 110-91-8 Glutaral 203-856-5 111-30-8 2-Butoxyethanol 203-905-0 111-76-2 Cetrimonium chloride/Hexadecyl-trimethylammoniumchloride 203-928-6 112-02-7 Nonanoic acid 203-931-2 112-05-0 Undecan-2-one/Methyl-nonyl-ketone 203-937-5 112-12-9 2,2 ²-(ethylenedioxy)diethanol/Triethylene-glycol 203-953-2 112-27-6 Undec-10-enoic acid 203-965-8 112-38-9 Oleic acid 204-007-1 112-80-1 (Z)-docos-13-enoic acid 204-011-3 112-86-7 N-(2-ethylhexyl)-8,9,10-trinorborn-5-ene-2,3-dicarboximide 204-029-1 113-48-4 Propoxur 204-043-8 114-26-1 Endosulfan 204-079-4 115-29-7 1,7,7-trimethylbicyclo[2.2.1]hept-2-yl thiocyanatoacetate 204-081-5 115-31-1 Dicofol 204-082-0 115-32-2 Linalyl acetate 204-116-4 115-95-7 3,3 ²,4 ²,5,7-pentahydroxyflavone 204-187-1 117-39-5 1,3-dichloro-5,5-dimethylhydantoin 204-258-7 118-52-5 Methyl salicylate 204-317-7 119-36-8 Clorophene 204-385-8 120-32-1 Ethyl 4-hydroxybenzoate 204-399-4 120-47-8 Benzyl benzoate 204-402-9 120-51-4 Piperonal 204-409-7 120-57-0 Indole 204-420-7 120-72-9 3-(but-2-enyl)-2-methyl-4-oxocyclopent-2-enyl-2,2-dimethyl-3-(3-methoxy-2-methyl-3-oxoprop-1-enyl)-cyclopropanecarboxylate/Cinerin II 204-454-2 121-20-0 2-methyl-4-oxo-3-(penta-2,4-dienyl)cyclopent-2-enyl [1R-[1.alpha.[S*(Z)],3.beta.]]-chrysanthemate/Pyrethrin I 204-455-8 121-21-1 2-methyl-4-oxo-3-(penta-2,4-dienyl)cyclopent-2-enyl [1R-[1.alpha.[S*(Z)](3.beta.)-3-(3-methoxy-2-methyl-3-oxoprop-1-enyl)-2,2-dimethylcyclopropanecarboxylate/Pyrethrin II 204-462-6 121-29-9 Benzethonium chloride 204-479-9 121-54-0 5-nitrothiazol-2-ylamine 204-490-9 121-66-4 Malathion 204-497-7 121-75-5 Fenitrothion 204-524-2 122-14-5 Cetalkonium chloride 204-526-3 122-18-9 Benzyldimethyl(octadecyl)ammonium chloride 204-527-9 122-19-0 Simazine 204-535-2 122-34-9 Propham 204-542-0 122-42-9 4-Phenylbutanone 204-555-1 122-57-6 2-Phenoxyethanol 204-589-7 122-99-6 Cetylpyridinium chloride 204-593-9 123-03-5 Cetylpyridinium chloride monohydrate 204-593-9 6004-24-6 2-Ethylhexanal 204-596-5 123-05-7 Pyridazine-3,6-diol/Maleic hydrazide 204-619-9 123-33-1 Adipic acid 204-673-3 124-04-9 Octanoic acid 204-677-5 124-07-2 Dodecylamine/Laurylamine 204-690-6 124-22-1 Carbon dioxide 204-696-9 124-38-9 Sodium dimethylarsinate 204-708-2 124-65-2 Exo-1,7,7-trimethylbicyclo[2.2.1]heptan-2-ol 204-712-4 124-76-5 Nitromethylidynetrimethanol 204-769-5 126-11-4 Sodium acetate 204-823-8 127-09-3 Sodium N-chlorobenzenesulphonamide 204-847-9 127-52-6 Tosylchloramide sodium 204-854-7 127-65-1 Bis(2,3,3,3-tetrachloropropyl) ether 204-870-4 127-90-2 Potassium dimethyldithiocarbamate 204-875-1 128-03-0 Sodium dimethyldithiocarbamate 204-876-7 128-04-1 N-bromosuccinimide 204-877-2 128-08-5 N-chlorosuccinimide 204-878-8 128-09-6 2,6-di-tert-butyl-p-cresol 204-881-4 128-37-0 Warfarin sodium 204-929-4 129-06-6 Dimethyl phthalate 205-011-6 131-11-3 Sodium pentachlorophenolate 205-025-2 131-52-2 Sodium 2-biphenylate 205-055-6 132-27-4 Sodium 2-biphenylate tetrahydrate 205-055-6 6152-33-6 Captan 205-087-0 133-06-2 N-(trichloromethylthio)phthalimide/Folpet 205-088-6 133-07-3 2,4-Dichloro-3,5-xylenol 205-109-9 133-53-9 Methyl anthranilate 205-132-4 134-20-3 Bis(8-hydroxyquinolinium) sulphate 205-137-1 134-31-6 N,N-diethyl-m-toluamide 205-149-7 134-62-3 Dipropyl pyridine-2,5-dicarboxylate 205-245-9 136-45-8 Zinc bis(2-ethylhexanoate) 205-251-1 136-53-8 6-methylbenzotriazole 205-265-8 136-85-6 Thiram 205-286-2 137-26-8 Ziram 205-288-3 137-30-4 Sodium propionate 205-290-4 137-40-6 Potassium methyldithiocarbamate 205-292-5 137-41-7 Metam-sodium 205-293-0 137-42-8 Dipentene 205-341-0 138-86-3 Disodium cyanodithiocarbamate 205-346-8 138-93-2 Benzododecinium chloride 205-351-5 139-07-1 Miristalkonium chloride 205-352-0 139-08-2 Nitrilo triacetic acid 205-355-7 139-13-9 p-tolyl acetate 205-413-1 140-39-6 1,3-bis(hydroxymethyl)urea 205-444-0 140-95-4 Sodium formate 205-488-0 141-53-7 2,3-dihydroxypropyl laurate 205-526-6 142-18-7 Nabam 205-547-0 142-59-6 Hexanoic acid 205-550-7 142-62-1 Lauric acid 205-582-1 143-07-7 Potassium oleate 205-590-5 143-18-0 Sodium hydrogencarbonate 205-633-8 144-55-8 Oxalic acid 205-634-3 144-62-7 Quinolin-8-ol 205-711-1 148-24-3 Thiabendazole 205-725-8 148-79-8 Benzothiazole-2-thiol 205-736-8 149-30-4 Monuron 205-766-1 150-68-5 Rutoside 205-814-1 153-18-4 Glyoxylic acid 206-058-5 298-12-4 Fenchlorphos 206-082-6 299-84-3 Naled 206-098-3 300-76-5 5-chlorosalicylic acid 206-283-9 321-14-2 Diuron 206-354-4 330-54-1 Potassium thiocyanate 206-370-1 333-20-0 Diazinon 206-373-8 333-41-5 Decanoic acid 206-376-4 334-48-5 Cyanamide 206-992-3 420-04-2 Metronidazole 207-136-1 443-48-1 Cineole 207-431-5 470-82-6 7,8-dihydroxycoumarin 207-632-8 486-35-1 Sodium carbonate 207-838-8 497-19-8 2-hydroxy-4-isopropyl-2,4,6-cycloheptatrien-1-one 207-880-7 499-44-5 Carvacrol 207-889-6 499-75-2 6.beta.-acetoxy-3beta-(beta.-D-glucopyranosyloxy)-8,14-dihydroxybufa-4,20,22-trienolide/Scilliroside 208-077-4 507-60-8 Barium carbonate 208-167-3 513-77-9 3-acetyl-6-methyl-2H-pyran-2,4(3H)-dione 208-293-9 520-45-6 Osalmid 208-385-9 526-18-1 2,6-Dimethoxy-p-benzoquinone 208-484-7 530-55-2 Acridine-3,6-diamine dihydrochloride 208-515-4 531-73-7 Sodium benzoate 208-534-8 532-32-1 Dazomet 208-576-7 533-74-4 Trisodium hydrogendicarbonate/Sodium sesquicarbonate 208-580-9 533-96-0 Silver carbonate 208-590-3 534-16-7 Crimidine 208-622-6 535-89-7 Calcium diformate 208-863-7 544-17-2 Myristic acid 208-875-2 544-63-8 1-isopropyl-4-methylbicyclo[3.1.0]hexan-3-one 208-912-2 546-80-5 1,3,4,6,8,13-hexahydroxy-10,11-dimethylphenanthro[1,10,9,8-opqra]perylene-7,14-dione/Hypericum perforatum 208-941-0 548-04-9 [4-[4,4 ²-bis(dimethylamino)benzhydrylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride 208-953-6 548-62-9 Zinc dibenzoate 209-047-3 553-72-0 Methyl isothiocyanate 209-132-5 556-61-6 4,4 ²-(4-iminocyclohexa-2,5-dienylidenemethylene)dianiline hydrochloride 209-321-2 569-61-9 [4-[alpha-[4-(dimethylamino)phenyl]benzylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium chloride/Malachite green chloride 209-322-8 569-64-2 Potassium benzoate 209-481-3 582-25-2 (RS)-3-allyl-2-methyl-4-oxocyclopent-2-enyl-(1RS,3RS;1RS,3SR)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (all isomers; ratio: 1:1:1:1:1:1:1:1)/Allethrin 209-542-4 584-79-2 Sodium 3-(p-anilinophenylazo)benzenesulphonate/Metanil yellow 209-608-2 587-98-4 DL-lactic acid 209-954-4 598-82-3 BHC or HCH/Hexachlorocyclohexane 210-168-9 608-73-1 DL-malic acid 210-514-9 617-48-1 N-(hydroxymethyl)acetamide 210-897-2 625-51-4 Succinaldehyde 211-333-8 638-37-9 2-fluoroacetamide 211-363-1 640-19-7 Phthalaldehyde 211-402-2 643-79-8 2-hydroxyethanesulphonic acid, compound with 4,4 ²-[hexane-1,6-diylbis(oxy)]bis[benzenecarboxamidine] (2:1) 211-533-5 659-40-5 Tetrahydro-2,5-dimethoxyfuran 211-797-1 696-59-3 N-[(dichlorofluoromethyl)thio]phthalimide 211-952-3 719-96-0 Dichloro-N-[(dimethylamino)sulphonyl]fluoro-N-(p-tolyl)methanesulphenamide/Tolylfluanid 211-986-9 731-27-1 Levonorgestrel 212-349-8 797-63-7 Hydroxyl-2-pyridone 212-506-0 822-89-9 2,6-dimethyl-1,3-dioxan-4-yl acetate 212-579-9 828-00-2 Terbutryn 212-950-5 886-50-0 Proflavine hydrochloride 213-459-9 952-23-8 N ²1-quinoxalin-2-ylsulphanilamide, sodium salt 213-526-2 967-80-6 Norbormide 213-589-6 991-42-4 (hydroxymethyl)urea 213-674-8 1000-82-4 Dichlofluanid 214-118-7 1085-98-9 Copper thiocyanate 214-183-1 1111-67-7 Dodecyltrimethylammonium bromide 214-290-3 1119-94-4 Tetradonium bromide 214-291-9 1119-97-7 (1,3,4,5,6,7-hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl (1R-trans)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/d-trans-Tetramethrin 214-619-0 1166-46-7 4,5-dichloro-3H-1,2-dithiol-3-one 214-754-5 1192-52-5 Xylenol 215-089-3 1300-71-6 Bentonite 215-108-5 1302-78-9 Diarsenic pentaoxide 215-116-9 1303-28-2 Diboron trioxide 215-125-8 1303-86-2 Calcium dihydroxide/calcium hydroxide/caustic lime/hydrated lime/slaked lime 215-137-3 1305-62-0 Calcium oxide/lime/burnt lime/quicklime 215-138-9 1305-78-8 Potassium hydroxide 215-181-3 1310-58-3 Sodium hydroxide 215-185-5 1310-73-2 Silicic acid, potassium salt/Potassium silicate 215-199-1 1312-76-1 Zinc oxide 215-222-5 1314-13-2 Trizinc diphosphide 215-244-5 1314-84-7 Zinc sulphide 215-251-3 1314-98-3 Trimanganese tetraoxide 215-266-5 1317-35-7 Copper oxide 215-269-1 1317-38-0 Dicopper oxide 215-270-7 1317-39-1 Cresol 215-293-2 1319-77-3 Aluminum chloride, basic 215-477-2 1327-41-9 Disodium tetraborate, anhydrous 215-540-4 1330-43-4 Disodium tetraborate decahydrate 215-540-4 1303-96-4 Dicopper chloride trihydroxide 215-572-9 1332-65-6 Chromium trioxide 215-607-8 1333-82-0 Sodium hydrogendifluoride 215-608-3 1333-83-1 Naphthenic acids, copper salts 215-657-0 1338-02-9 2-Butanone, peroxide 215-661-2 1338-23-4 Naphthenic acids 215-662-8 1338-24-5 Ammonium hydrogendifluoride 215-676-4 1341-49-7 Silicic acid, sodium salt 215-687-4 1344-09-8 Copper(II) chloride 215-704-5 1344-67-8 N,N ³-bis(2-ethylhexyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine dihydrochloride 216-994-6 1715-30-6 Monolinuron 217-129-5 1746-81-2 2,4-dichlorobenzyl alcohol 217-210-5 1777-82-8 Ethacridine lactate 217-408-1 1837-57-6 4,4 ²-(2-ethyl-2-nitropropane-1,3-diyl)bismorpholine 217-450-0 1854-23-5 Chlorothalonil 217-588-1 1897-45-6 Dodecylammonium acetate 217-956-1 2016-56-0 Fluometuron 218-500-4 2164-17-2 Allyl propyl disulphide 218-550-7 2179-59-1 4-(2-nitrobutyl)morpholine 218-748-3 2224-44-4 N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine 219-145-8 2372-82-9 Didecyldimethylammonium bromide 219-234-1 2390-68-3 Tolnaftate 219-266-6 2398-96-1 Bis[[4-[4-(dimethylamino)benzhydrylidene]cyclohexa-2,5-dien-1-ylidene]dimethylammonium] oxalate, dioxalate 219-441-7 2437-29-8 Dodine 219-459-5 2439-10-3 2-bromo-1-(4-hydroxyphenyl)ethan-1-one 219-655-0 2491-38-5 2,2 ²-dithiobis[N-methylbenzamide] 219-768-5 2527-58-4 2,2 ²-[methylenebis(oxy)]bisethanol 219-891-4 2565-36-8 Phenthoate 219-997-0 2597-03-7 1,2-benzisothiazol-3(2H)-one 220-120-9 2634-33-5 2,2 ²-[(1-methylpropane-1,3-diyl)bis(oxy)]bis[4-methyl-1,3,2-dioxaborinane] 220-198-4 2665-13-6 2-methyl-2H-isothiazol-3-one 220-239-6 2682-20-4 Sulphuryl difluoride 220-281-5 2699-79-8 2-Amino-3-chloro-1,4-naphthoquinone 220-529-2 2797-51-5 2-chloro-N-(hydroxymethyl)acetamide 220-598-9 2832-19-1 Troclosene sodium 220-767-7 2893-78-9 Sodium dichloroisocyanurate dihydrate 220-767-7 51580-86-0 Chlorpyrifos 220-864-4 2921-88-2 Mecetronium ethyl sulphate 221-106-5 3006-10-8 Dodecylethyldimethylammonium ethyl sulphate 221-108-6 3006-13-1 Bis(trichloromethyl) sulphone 221-310-4 3064-70-8 Sodium 2-(2-dodecyloxyethoxy)ethyl sulphate 221-416-0 3088-31-1 4-isopropyl-m-cresol 221-761-7 3228-02-2 Copper dinitrate 221-838-5 3251-23-8 Triclosan 222-182-2 3380-34-5 Temephos 222-191-1 3383-96-8 Thuj-4(10)-ene 222-212-4 3387-41-5 Oct-1-ene-3-ol 222-226-0 3391-86-4 Sodium 5-chloro-2-[4-chloro-2-[[[(3,4-dichlorophenyl)amino]carbonyl]amino]phenoxy]benzenesulphonate 222-654-8 3567-25-7 (ethylenedioxy)dimethanol 222-720-6 3586-55-8 Chlorophacinone 223-003-0 3691-35-8 Dipyrithione 223-024-5 3696-28-4 Chlorhexidine dihydrochloride 223-026-6 3697-42-5 Denatonium benzoate 223-095-2 3734-33-6 Sodium 2,4,6-trichlorophenolate 223-246-2 3784-03-0 Pyridine-2-thiol 1-oxide, sodium salt 223-296-5 3811-73-2 Hexahydro-1,3,5-tris(3-methoxypropyl)-1,3,5-triazine 223-563-6 3960-05-2 4-oxo-4-[(tributylstannyl)oxy]but-2-enoic acid/Tributyltin maleate 223-701-5 4027-18-3 Methenamine 3-chloroallylochloride 223-805-0 4080-31-3 N-ethylheptadecafluorooctanesulphonamide 223-980-3 4151-50-2 Isobutyl 4-hydroxybenzoate/Isobutyl parabene 224-208-8 4247-02-3 Tributylstannyl salicylate/Tributyltin salicylate 224-397-7 4342-30-7 Tributylstannyl benzoate/Tributyltin benzoate 224-399-8 4342-36-3 Sodium 1-(3,4-dihydro-6-methyl-2,4-dioxo-2H-pyran-3-ylidene)ethanolate 224-580-1 4418-26-2 Diethylammonium salicylate 224-586-4 4419-92-5 Dimethyl dicarbonate 224-859-8 4525-33-1 Farnesol 225-004-1 4602-84-0 2,2 ²,2 ³-(hexahydro-1,3,5-triazine-1,3,5-triyl)triethanol 225-208-0 4719-04-4 Octylphosphonic acid 225-218-5 4724-48-5 Sodium 4-(methoxycarbonyl)phenolate 225-714-1 5026-62-0 Sulphamidic acid 226-218-8 5329-14-6 Citral 226-394-6 5392-40-5 Tetrahydro-1,3,4,6-tetrakis(hydroxymethyl)imidazo[4,5-d]imidazole-2,5(1H,3H)-dione 226-408-0 5395-50-6 1-benzyl-3,5,7-triaza-1-azoniatricyclo[3.3.1.13,7]decane chloride 226-445-2 5400-93-1 Dimethyldioctylammonium chloride 226-901-0 5538-94-3 N-dodecylpropane-1,3-diamine 226-902-6 5538-95-4 Chlorpyrifos-methyl 227-011-5 5598-13-0 N,N ²-methylenebismorpholine 227-062-3 5625-90-1 Coumatetralyl 227-424-0 5836-29-3 Terbuthylazine 227-637-9 5915-41-3 (R)-p-mentha-1,8-diene 227-813-5 5989-27-5 4-methoxybenzene-1,3-diamine sulphate 228-290-6 6219-67-6 Methylene dithiocyanate 228-652-3 6317-18-6 1,3-bis(hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione 229-222-8 6440-58-0 Dodicin 229-930-7 6843-97-6 Malic acid 230-022-8 6915-15-7 (2-bromo-2-nitrovinyl)benzene 230-515-8 7166-19-0 Didecyldimethylammonium chloride 230-525-2 7173-51-5 (Z)-N-9-octadecenylpropane-1,3-diamine 230-528-9 7173-62-8 Benzyldodecyldimethylammonium bromide 230-698-4 7281-04-1 Prometryn 230-711-3 7287-19-6 Silver 231-131-3 7440-22-4 Boron 231-151-2 7440-42-8 Copper 231-159-6 7440-50-8 Zinc 231-175-3 7440-66-6 Sulphur dioxide 231-195-2 7446-09-5 Dithallium sulphate 231-201-3 7446-18-6 Calcium dihexa-2,4-dienoate 231-321-6 7492-55-9 Quinine monohydrochloride dihydrate 231-437-7 6119-47-7 Iodine 231-442-4 7553-56-2 Iodine in the form of iodophor Mixture 39392-86-4 Iodine complex in solution with non-ionic detergents Mixture Polyvinylpyrrolidone iodine Polymer 25655-41-8 Alkylaryl polyether alcohol-iodine complex Polymer Iodine complex with ethylene-propylene block co-Polymer (pluronic) Polymer Iodine complex with poly alkylenglycol Polymer Iodinated Resin/Polyiodide Anion Resin Polymer Trisodium orthophosphate (TSP) 231-509-8 7601-54-9 Silicon dioxide  amorphous 231-545-4 7631-86-9 Sodium hydrogensulphite 231-548-0 7631-90-5 Sodium nitrite 231-555-9 7632-00-0 Sodium peroxometaborate/Sodium perborate hydrate 231-556-4 7632-04-4 Hydrogen chloride/Hydrochloric acid 231-595-7 7647-01-0 Sodium chloride 231-598-3 7647-14-5 Sodium bromide 231-599-9 7647-15-6 Orthophosphoric acid 231-633-2 7664-38-2 Hydrogen fluoride 231-634-8 7664-39-3 Ammonia, anhydrous 231-635-3 7664-41-7 Sulphuric acid 231-639-5 7664-93-9 Potassium iodide 231-659-4 7681-11-0 Sodium hydrogensulphate 231-665-7 7681-38-1 Sodium fluoride 231-667-8 7681-49-4 Sodium hypochlorite 231-668-3 7681-52-9 Disodium disulphite 231-673-0 7681-57-4 Tetramethrin 231-711-6 7696-12-0 Sulphur 231-722-6 7704-34-9 Iron sulphate 231-753-5 7720-78-7 Iron vitriol/Ferrous sulphate heptahydrate/Iron sulphate heptahydrate 231-753-5 7782-63-0 Potassium permanganate 231-760-3 7722-64-7 Hydrogen peroxide 231-765-0 7722-84-1 Bromine 231-778-1 7726-95-6 Dipotassium peroxodisulphate 231-781-8 7727-21-1 Nitrogen 231-783-9 7727-37-9 Zinc sulphate heptahydrate 231-793-3 7446-20-0 7a-ethyldihydro-1H,3H,5H-oxazolo[3,4-c]oxazole 231-810-4 7747-35-5 Sodium sulphite 231-821-4 7757-83-7 Sodium chlorite 231-836-6 7758-19-2 Copper chloride 231-842-9 7758-89-6 Copper sulphate 231-847-6 7758-98-7 Copper sulphate pentahydrate 231-847-6 7758-99-8 Silver nitrate 231-853-9 7761-88-8 Sodium thiosulphate pentahydrate 231-867-5 10102-17-7 Sodium chlorate 231-887-4 7775-09-9 Disodium peroxodisulphate/Sodium persulphate 231-892-1 7775-27-1 Potassium dichromate 231-906-6 7778-50-9 Calcium hypochlorite 231-908-7 7778-54-3 Hexahydro-1,3,5-triethyl-1,3,5-triazine 231-924-4 7779-27-3 Chlorine 231-959-5 7782-50-5 Ammonium sulphate 231-984-1 7783-20-2 Silver chloride 232-033-3 7783-90-6 Aluminium ammonium bis(sulphate) 232-055-3 7784-25-0 Manganese sulphate 232-089-9 7785-87-7 Manganese sulphate tetrahydrate 232-089-9 10101-68-5 Iodine monochloride 232-236-7 7790-99-0 Terpineol 232-268-1 8000-41-7 Soybean oil 232-274-4 8001-22-7 Linseed oil 232-278-6 8001-26-1 Corn oil 232-281-2 8001-30-7 Coconut oil 232-282-8 8001-31-8 Creosote 232-287-5 8001-58-9 Castor oil 232-293-8 8001-79-4 Bone oil/Animal oil 232-294-3 8001-85-2 Rape oil 232-299-0 8002-13-9 Pyrethrins and Pyrethroids 232-319-8 8003-34-7 Terpinol  8006-39-1 Turpentine oil 232-350-7 8006-64-2 Garlic ext. 232-371-1 8008-99-9 Tar, pine/Pine wood tar 232-374-8 8011-48-1 Beeswax 232-383-7 8012-89-3 Paraffin oils 232-384-2 8012-95-1 Oils, avocado 232-428-0 8024-32-6 Orange, sweet, ext. 232-433-8 8028-48-6 White mineral oil (petroleum) 232-455-8 8042-47-5 Saponins 232-462-6 8047-15-2 Tall-oil rosin 232-484-6 8052-10-6 Asphalt/Bitumen 232-490-9 8052-42-4 Copals 232-527-9 9000-14-0 Lignin 232-682-2 9005-53-2 Aluminium sulphate 233-135-0 10043-01-3 Boric acid 233-139-2 10043-35-3 Aluminium potassium bis(sulphate)/Alum 233-141-3 10043-67-1 Chlorine dioxide 233-162-8 10049-04-4 Potassium sulphite 233-321-1 10117-38-1 Sodium hydrogen 2,2 ²methylenebis[4-chlorophenolate] 233-457-1 10187-52-7 2,2-dibromo-2-cyanoacetamide 233-539-7 10222-01-2 Disilver(1+) sulphate 233-653-7 10294-26-5 Sodium metaphosphate 233-782-9 10361-03-2 Oxine-copper 233-841-9 10380-28-6 Resmethrin 233-940-7 10453-86-8 N,N ²-ethylenebis[N-acetylacetamide] 234-123-8 10543-57-4 Sodium dichromate 234-190-3 10588-01-9 Carbendazim 234-232-0 10605-21-7 Tridecasodium hypochloritetetrakis(phosphate) 234-307-8 11084-85-8 Natural boric acid 234-343-4 11113-50-1 Sodium perborate tetrahydrate 234-390-0 10486-00-7 Perboric acid, sodium salt 234-390-0 11138-47-9 Naphthenic acids, zinc salts 234-409-2 12001-85-3 Disodium octaborate 234-541-0 12008-41-2 Disodium octaborate tetrahydrate 234-541-0 12280-03-4 [2H4]ammonium chloride 234-607-9 12015-14-4 Dialuminium chloride pentahydroxide 234-933-1 12042-91-0 Trimagnesium diphosphide 235-023-7 12057-74-8 Sodium toluenesulphonate 235-088-1 12068-03-0 Copper(II) carbonate-copper(II) hydroxide (1:1) 235-113-6 12069-69-1 Zineb 235-180-1 12122-67-7 Ammonium bromide 235-183-8 12124-97-9 Tetraboron disodium heptaoxide, hydrate 235-541-3 12267-73-1 Maneb 235-654-8 12427-38-2 Hexaboron dizinc undecaoxide/Zinc borate 235-804-2 12767-90-7 N-(hydroxymethyl)formamide 235-938-1 13052-19-2 2,3,5,6-tetrachloro-4-(methylsulphonyl)pyridine 236-035-5 13108-52-6 Nifurpirinol 236-503-9 13411-16-0 Pyrithione zinc 236-671-3 13463-41-7 Titanium dioxide 236-675-5 13463-67-7 Dodecylguanidine monohydrochloride 237-030-0 13590-97-1 Barium diboron tetraoxide 237-222-4 13701-59-2 Potassium 2-biphenylate 237-243-9 13707-65-8 Ammonium tetrafluoroborate 237-531-4 13826-83-0 Lithium hypochlorite 237-558-1 13840-33-0 Orthoboric acid, sodium salt 237-560-2 13840-56-7 Bromine chloride 237-601-4 13863-41-7 Zinc bis(diethyldithiocarbamate) 238-270-9 14324-55-1 (benzyloxy)methanol 238-588-8 14548-60-8 2,2 ²-oxybis[4,4,6-trimethyl-1,3,2-dioxaborinane] 238-749-2 14697-50-8 Phoxim 238-887-3 14816-18-3 Bis(1-hydroxy-1H-pyridine-2-thionato-O,S)copper 238-984-0 14915-37-8 Bis(8-hydroxyquinolyl) sulphate, monopotassium salt 239-133-6 15077-57-3 Dibromopropionamide 239-153-5 15102-42-8 Sodium perborate monohydrate 239-172-9 10332-33-9 2,2 ²-methylenebis(6-bromo-4-chlorophenol) 239-446-8 15435-29-7 Chlorotoluron 239-592-2 15545-48-9 Disodium carbonate, compound with hydrogen peroxide (2:3) 239-707-6 15630-89-4 Sodium p-chloro-m-cresolate 239-825-8 15733-22-9 Chloralose 240-016-7 15879-93-3 1-bromo-3-chloro-5,5-dimethylimidazolidine-2,4-dione 240-230-0 16079-88-2 (R)-2-(4-chloro-2-methylphenoxy)propionic acid 240-539-0 16484-77-8 Dipotassium disulphite 240-795-3 16731-55-8 Methomyl 240-815-0 16752-77-5 Disodium hexafluorosilicate 240-934-8 16893-85-9 Hexafluorosilicic acid 241-034-8 16961-83-4 Benomyl 241-775-7 17804-35-2 D-gluconic acid, compound with N,N ³-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine (2:1) 242-354-0 18472-51-0 O,O-diethyl O-5-phenylisoxazol-3-ylphosphorothioate 242-624-8 18854-01-8 Benzoxonium chloride 243-008-1 19379-90-9 Methyl hydroxymethoxyacetate 243-271-2 19757-97-2 p-[(diiodomethyl)sulphonyl]toluene 243-468-3 20018-09-1 Copper dihydroxide 243-815-9 20427-59-2 Disilver oxide 243-957-1 20667-12-3 2-butene-1,4-diyl bis(bromoacetate) 243-962-9 20679-58-7 Aluminium phosphide 244-088-0 20859-73-8 (benzothiazol-2-ylthio)methyl thiocyanate 244-445-0 21564-17-0 Tetrachlorvinphos 244-865-4 22248-79-9 Bendiocarb 245-216-8 22781-23-3 2-methyl-4-oxo-3-(prop-2-ynyl)cyclopent-2-en-1-yl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/Prallethrin 245-387-9 23031-36-9 Potassium (E,E)-hexa-2,4-dienoate 246-376-1 24634-61-5 2-tert-Butyl-4-methoxyphenol 246-563-8 25013-16-5 Bis(hydroxymethyl)urea 246-679-9 25155-29-7 .alpha.,.alpha. ²,.alpha. ³-trimethyl-1,3,5-triazine-1,3,5(2H,4H,6H)-triethanol 246-764-0 25254-50-6 2,2 ²-(octadec-9-enylimino)bisethanol 246-807-3 25307-17-9 3-(but-2-enyl)-2-methyl-4-oxocyclopent-2-enyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/Cinerin I 246-948-0 25402-06-6 3-phenoxybenzyl 2-dimethyl-3-(methylpropenyl)cyclopropanecarboxylate/Phenothrin 247-404-5 26002-80-2 5-chloro-2-methyl-2H-isothiazol-3-one 247-500-7 26172-55-4 2-octyl-2H-isothiazol-3-one 247-761-7 26530-20-1 Dodecylbenzenesulphonic acid 248-289-4 27176-87-0 Lauric acid, monoester with glycerol 248-337-4 27215-38-9 Zinc neodecanoate 248-370-4 27253-29-8 Dodecyl(ethylbenzyl)dimethylammonium chloride 248-486-5 27479-28-3 Cis-tricos-9-ene 248-505-7 27519-02-4 Dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride 248-595-8 27668-52-6 N ²-tert-butyl-N-cyclopropyl-6-(methylthio)-1,3,5-triazine-2,4-diamine 248-872-3 28159-98-0 (S)-3-allyl-2-methyl-4-oxocyclopent-2-enyl(1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (only 1R trans, 1S isomer)/S-Bioallethrin 249-013-5 28434-00-6 Bioresmethrin 249-014-0 28434-01-7 3-[3-(4 ²-bromo[1,1 ²-biphenyl]-4-yl)-3-hydroxy-1-phenylpropyl]-4-hydroxy-2-benzopyrone/Bromadiolone 249-205-9 28772-56-7 Pirimiphos-methyl 249-528-5 29232-93-7 Lithium heptadecafluorooctanesulphonate 249-644-6 29457-72-5 5-bromo-5-nitro-1,3-dioxane 250-001-7 30007-47-7 Trans-isopropyl-3-[[(ethylamino)methoxyphosphinothioyl]oxy]crotonate 250-517-2 31218-83-4 (Z,E)-tetradeca-9,12-dienyl acetate 250-753-6 30507-70-1 (1) Decyldimethyloctylammonium chloride 251-035-5 32426-11-2 Bromochloro-5,5-dimethylimidazolidine-2,4-dione 251-171-5 32718-18-6 Amitraz 251-375-4 33089-61-1 3-(4-isopropylphenyl)-1,1-dimethylurea/Isoproturon 251-835-4 34123-59-6 2-(hydroxymethylamino)ethanol 251-974-0 34375-28-5 N-[3-(dodecylamino)propyl]glycine 251-993-4 34395-72-7 2,6-diacetyl-7,9-dihydroxy-8,9b-dimethyldibenzofuran-1,3(2H,9bH)-dione, monosodium salt 252-204-6 34769-44-3 Sodium 4-ethoxycarbonylphenoxide 252-487-6 35285-68-8 Sodium 4-propoxycarbonylphenoxide 252-488-1 35285-69-9 N-[[(4-chlorophenyl)amino]carbonyl]-2,6-difluorobenzamide 252-529-3 35367-38-5 1-[2-(allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole/Imazalil 252-615-0 35554-44-0 ( ±)-1-(.beta.-allyloxy-2,4-dichlorophenylethyl)imidazole/Technical grade imazalil Plant protection product 73790-28-0 S-[(6-chloro-2-oxooxazolo[4,5-b]pyridin-3(2H)-yl)methyl] O,O-dimethyl thiophosphate/Azamethiphos 252-626-0 35575-96-3 2-bromo-2-(bromomethyl)pentanedinitrile 252-681-0 35691-65-7 Benzyldimethyloleylammonium chloride 253-363-4 37139-99-4 Calcium magnesium oxide/dolomitic lime 253-425-0 37247-91-9 Calcium magnesium tetrahydroxide/calcium magnesium hydroxide/hydrated dolomitic lime 254-454-1 39445-23-3 2-phosphonobutane-1,2,4-tricarboxylic acid 253-733-5 37971-36-1 4-methoxy-m-phenylenediammonium sulphate 254-323-9 39156-41-7 N,N ³-methylenebis[N ²-[3-(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]urea] 254-372-6 39236-46-9 Dinocap 254-408-0 39300-45-3 alpha.-cyano-3-phenoxybenzyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate 254-484-5 39515-40-7 Isopropyl (2E,4E)-11-methoxy-3,7,11-trimethyldodeca-2,4-dienoate/Methoprene 254-993-2 40596-69-8 Dimethyltetradecyl[3-(trimethoxysilyl)propyl]ammonium chloride 255-451-8 41591-87-1 Mixture of cis- and trans-p-menthane-3,8 diol/Citriodiol 255-953-7 42822-86-6 4,4-dimethyloxazolidine 257-048-2 51200-87-4 (1,3,4,5,6,7-hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl (1R-cis)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate 257-144-4 51348-90-4 Cyano (3-phenoxybenzyl)-2-(4-chlorophenyl)-3-methylbutyrate/Fenvalerate 257-326-3 51630-58-1 ethyl N-acetyl-N-butyl-.beta.-alaninate 257-835-0 52304-36-6 .alpha.-cyano-3-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Cypermethrin 257-842-9 52315-07-8 m-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Permethrin 258-067-9 52645-53-1 .alpha.-cyano-3-phenoxybenzyl [1R-[1.alpha.(S*),3.alpha.]]-3-(2,2-dibromovinyl)-2,2-dimethylcyclopropanecarboxylate/Deltamethrin 258-256-6 52918-63-5 bis(2-ethylhexanoato-O)-.mu.-oxodizinc 259-049-3 54262-78-1 1-ethynyl-2-methylpent-2-enyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/Empenthrin 259-154-4 54406-48-3 3-iodo-2-propynyl butylcarbamate 259-627-5 55406-53-6 Tetrakis(hydroxymethyl)phosphonium sulphate(2:1) 259-709-0 55566-30-8 3-(3-biphenyl-4-yl-1,2,3,4-tetrahydro-1-naphthyl)-4-hydroxycoumarin/Difenacoum 259-978-4 56073-07-5 4-hydroxy-3-(3-(4 ²-bromo-4-biphenylyl)-1,2,3,4-tetrahydro-1-naphthyl)coumarin/Brodifacoum 259-980-5 56073-10-0 [2-(2-butoxyethoxy)ethoxy]methanol 260-097-2 56289-76-0 2-ethoxyethyl bromoacetate 260-240-9 56521-73-4 N-octyl-N ²-[2-(octylamino)ethyl]ethylenediamine 260-725-5 57413-95-3 1,2-benzisothiazol-3(2H)-one, sodium salt 261-184-8 58249-25-5 Azaconazole 262-102-3 60207-31-0 1-[[2-(2,4-dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]methyl]-1H-1,2,4-triazole/Propiconazole 262-104-4 60207-90-1 N,N-bis(2-hydroxyethyl)undec-10-enamide 262-114-9 60239-68-1 2-chloro-3-(phenylsulphonyl)acrylonitrile 262-395-8 60736-58-5 Tetradecyldimethylbenzylammonium fluoride  61134-95-0 [1,1 ²-Biphenyl]-2-ol, chlorinated 262-974-5 61788-42-9 Amines, coco alkyl 262-977-1 61788-46-3 Quaternary ammonium compounds, (hydrogenated tallow alkyl)trimethyl, chlorides 263-005-9 61788-78-1 Quaternary ammonium compounds, coco alkyltrimethyl, chlorides 263-038-9 61789-18-2 Quaternary ammonium compounds, benzylcoco alkylbis(hydroxyethyl), chlorides 263-078-7 61789-68-2 Quaternary ammonium compounds, benzylcoco alkyldimethyl, chlorides 263-080-8 61789-71-7 Quaternary ammonium compounds, dicocoalkyl dimethyl, chlorides 263-087-6 61789-77-3 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, chlorides 263-090-2 61789-80-8 Quaternary ammonium compounds, trimethylsoya alkyl, chlorides 263-134-0 61790-41-8 Ethanol, 2,2 ²-iminobis-, N-coco alkyl derivs. 263-163-9 61791-31-9 1H-Imidazole-1-ethanol, 4,5-dihydro-, 2-nortall-oil alkyl derivs. 263-171-2 61791-39-7 Imidazolium compounds, 1-benzyl-4,5-dihydro-1-(hydroxyethyl)-2-norcoco alkyl, chlorides 263-185-9 61791-52-4 Amines, N-tallow alkyldipropylenetri- 263-191-1 61791-57-9 Amines, N-coco alkyltrimethylenedi- 263-195-3 61791-63-7 Amines, N-coco alkyltrimethylenedi-, acetates 263-196-9 61791-64-8 Quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, chlorides 264-151-6 63449-41-2 4,5-dichloro-2-octyl-2H-isothiazol-3-one 264-843-8 64359-81-5 2-chloro-N-[[[4-(trifluoromethoxy)phenyl]amino]carbonyl]benzamide 264-980-3 64628-44-0 Distillates (petroleum), solvent-refined light naphthenic 265-098-1 64741-97-5 Distillates (petroleum), hydrotreated light 265-149-8 64742-47-8 N-(3,4-dichlorophenyl)-1,2,3,4-tetrahydro-6-hydroxy-1,3-dimethyl-2,4-dioxopyrimidine-5-carboxamide 265-732-7 65400-98-8 .alpha.-cyano-3-phenoxybenzyl [1R-[1.alpha.(S*),3.alpha.]]-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 265-898-0 65731-84-2 Tar acids, coal, crude 266-019-3 65996-85-2 Glass powder 266-046-0 65997-17-3 3,3 ²-methylenebis[5-methyloxazolidine]/Oxazolidin 266-235-8 66204-44-2 N-cyclopropyl-1,3,5-triazine-2,4,6-triamine 266-257-8 66215-27-8 Betaines, C12-C14-alkyl dimethyl 266-368-1 66455-29-6 .alpha.-cyano-3-phenoxybenzyl 2,2-dimethyl-3-(1,2,2,2-tetrabromoethyl)cyclopropanecarboxylate/Tralomethrin 266-493-1 66841-25-6 2-chloro-N-(2,6-dimethylphenyl)-N-(1H-pyrazol-1-ylmethyl)acetamide 266-583-0 67129-08-2 Cis-4-[3-(p-tert-butylphenyl)-2-methylpropyl]-2,6-dimethylmorpholine 266-719-9 67564-91-4 N-propyl-N-[2-(2,4,6-trichlorophenoxy)ethyl]-1H-imidazole-1-carboxamide 266-994-5 67747-09-5 Fatty acids, C16-18 and C18-unsatd., Me esters 267-015-4 67762-38-3 .alpha-cyano-3-phenoxybenzyl 3-(2-chloro-3,3,3-trifluoroprop-1-enyl)-2,2-dimethyl cyclopropanecarboxylate/Cyhalothrin 268-450-2 68085-85-8 Dodecylethyldimethylammonium bromide/Laudacit 269-249-2 68207-00-1 Shale oils 269-646-0 68308-34-9 .alpha.-cyano-4-fluoro-3-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Cyfluthrin 269-855-7 68359-37-5 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, chlorides 269-919-4 68391-01-5 Quaternary ammonium compounds, di-C6-12-alkyldimethyl, chlorides 269-925-7 68391-06-0 Benzenesulfonic acid, C10-13-alkyl derivs., sodium salts 270-115-0 68411-30-3 Quaternary ammonium compounds, benzyl-C8-16-alkyldimethyl, chlorides 270-324-7 68424-84-0 Quaternary ammonium compounds, benzyl-C12-16-alkyldimethyl, chlorides 270-325-2 68424-85-1 Betaines, coco alkyldimethyl 270-329-4 68424-94-2 Quaternary ammonium compounds, di-C8-10-alkyldimethyl, chlorides 270-331-5 68424-95-3 Fatty acids, coco, reaction products with diethanolamine 270-430-3 68440-04-0 1-Propanaminium, 3-amino-N,N,N-trimethyl-, N-C12-18 acyl derivs., Me sulfates 271-063-1 68514-93-2 Amides, coco, N,N-bis(2-hydroxyethyl) 271-657-0 68603-42-9 Quaternary ammonium compounds, (oxydi-2,1-ethanediyl)bis[coco alkyldimethyl, dichlorides 271-761-6 68607-28-3 9-Octadecenoic acid (Z)-, sulfonated, potassium salts 271-843-1 68609-93-8 Urea, reaction products with formaldehyde 271-898-1 68611-64-3 Imidazolium compounds, 1-[2-(carboxymethoxy)ethyl]-1-(carboxymethyl)-4,5-dihydro-2-norcoco alkyl, hydroxides, sodium salts 272-043-5 68650-39-5 bis(tetraamminecopper) carbonatedihydroxide 272-415-7 68833-88-5 1-hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)pyridin-2(1H)-one, compound with 2-aminoethanol (1:1) 272-574-2 68890-66-4 Amines, N-tallowalkyl trimethylenedi-, diacetates 272-786-5 68911-78-4 Quassia, ext. 272-809-9 68915-32-2 Fatty acids, C8-10 273-086-2 68937-75-7 Sulfuric acid, mono-C12-18-alkyl esters, sodium salts 273-257-1 68955-19-1 Quaternary ammonium compounds, C12-18-alkyl[(ethylphenyl)methyl]dimethyl, chlorides 273-318-2 68956-79-6 Didecylmethyl[3-(trimethoxysilyl)propyl]ammonium chloride 273-403-4 68959-20-6 Quaternary ammonium compounds, benzyl-C10-16-alkyldimethyl, chlorides 273-544-1 68989-00-4 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, salts with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) 273-545-7 68989-01-5 Sodium N-(hydroxymethyl)glycinate 274-357-8 70161-44-3 Amines, C10-16-alkyldimethyl, N-oxides 274-687-2 70592-80-2 Pentapotassium bis(peroxymonosulphate) bis(sulphate) 274-778-7 70693-62-8 N,N ²-(decane-1,10-diyldi-1(4H)-pyridyl-4-ylidene)bis(octylammonium) dichloride 274-861-8 70775-75-6 1,3-didecyl-2-methyl-1H-imidazolium chloride 274-948-0 70862-65-6 ethyl [2-(4-phenoxyphenoxy)ethyl]carbamate/Fenoxycarb 276-696-7 72490-01-8 Quaternary ammonium compounds, di-C8-18-alkyldimethyl, chlorides 277-453-8 73398-64-8 1-[(hydroxymethyl)amino]propan-2-ol 278-534-0 76733-35-2 1-[1,3-bis(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-1,3-bis(hydroxymethyl)urea/Diazolidinylurea 278-928-2 78491-02-8 Dihydrogen bis[monoperoxyphthalato(2-)-O1,OO1]magnesate(2-) 279-013-0 78948-87-5 Dihydrogen bis[monoperoxyphthalato(2-)-O1,OO1]magnesate(2-) hexahydrate 279-013-0 114915-85-4 Tributyltetradecylphosphonium chloride 279-808-2 81741-28-8 (2-Butoxyethoxy)methanol 281-648-3 84000-92-0 Zinc, isodecanoate isononanoate complexes, basic 282-786-7 84418-73-5 Juniper, Juniperus communis, ext. 283-268-3 84603-69-0 Laurus nobilis, ext. 283-272-5 84603-73-6 Rosemary, ext. 283-291-9 84604-14-8 Eucalyptus globulus, ext. 283-406-2 84625-32-1 Cinnamomum zeylanicum, ext. 283-479-0 84649-98-9 Margosa ext. 283-644-7 84696-25-3 Lavender, Lavandula angustifolia angustifolia, ext. 283-994-0 84776-65-8 Thyme, Thymus serpyllum, ext. 284-023-3 84776-98-7 Formaldehyde, reaction products with diethylene glycol 284-062-6 84777-35-5 Formamide, reaction products with formaldehyde 284-064-7 84777-37-7 Glycine, N-(3-aminopropyl)-, N ²-C10-16-alkyl derivs. 284-065-2 84777-38-8 Lemon, ext. 284-515-8 84929-31-7 Thyme, Thymus vulgaris, ext. 284-535-7 84929-51-1 Clove, ext. 284-638-7 84961-50-2 Tar acids, polyalkylphenol fraction 284-893-4 84989-05-9 Melaleuca alternifolia, ext./Australian Tea Tree Oil 285-377-1 85085-48-9 2,4,8,10-tetra(tert-butyl)-6-hydroxy-12H-dibenzo[d,g][1,3,2]dioxaphosphocin 6-oxide, sodium salt 286-344-4 85209-91-2 Formaldehyde, reaction products with propylene glycol 286-695-3 85338-22-3 Stannane, tributyl-, mono(naphthenoyloxy) derivs. 287-083-9 85409-17-2 Quaternary ammonium compounds, benzyl-C12-14-alkyldimethyl, chlorides 287-089-1 85409-22-9 Quaternary ammonium compounds, C12-14-alkyl[(ethylphenyl)methyl]dimethyl, chlorides 287-090-7 85409-23-0 [R-(Z)]-3-[(12-hydroxy-1-oxo-9-octadecenyl)amino]propyltrimethylammonium methyl sulphate 287-462-9 85508-38-9 Benzenesulfonic acid, 4-C10-13-sec-alkyl derives. 287-494-3 85536-14-7 Guanidine, N,N ´-1,3-propanediylbis-, N-coco alkyl derivs., diacetates 288-198-7 85681-60-3 Sulfonic acids, C13-17-sec-alkane, sodium salts 288-330-3 85711-69-9 .alpha.-cyano-4-fluoro-3-phenoxybenzyl [1.alpha.(S*),3.alpha.]-( ±)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 289-244-9 86560-93-2 Chrysanthemum cinerariaefolium, ext. 289-699-3 89997-63-7 Cymbopogon nardus, ext. 289-753-6 89998-15-2 Lavender, Lavandula angustifolia, ext. 289-995-2 90063-37-9 Litsea cubeba, ext. 290-018-7 90063-59-5 Mentha arvensis, ext. 290-058-5 90063-97-1 Pelargonium graveolens, ext. 290-140-0 90082-51-2 Benzenesulfonic acid, mono-C10-14-alkyl derivs., compds. with Me 1H-benzimidazol-2-ylcarbamate 290-651-9 90194-41-5 Copper, EDTA-complexes 290-989-7 90294-99-8 Formaldehyde, reaction products with propanolamine 291-325-9 90387-52-3 Urea, N,N ²-bis(hydroxymethyl)-, reaction products with 2-(2-butoxyethoxy)ethanol, ethylene glycol and formaldehyde 292-348-7 90604-54-9 Quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, bromides 293-522-5 91080-29-4 Fir, Abies sibirica, ext. 294-351-9 91697-89-1 Juniper, Juniperus mexicana, ext. 294-461-7 91722-61-1 Lavender, Lavandula hybrida, ext./Lavandin oil 294-470-6 91722-69-9 Amines, N-(3-aminopropyl)-N ²-coco alkyltrimethylenedi-, monoacrylated 294-702-6 91745-32-3 Cymbopogon winterianus, ext. 294-954-7 91771-61-8 Lemongrass (Cymbopogon flexuosus) 295-161-9 91844-92-7 White mineral oil (petroleum), light 295-550-3 92062-35-6 N-[3-(dodecylamino)propyl]glycine hydrochloride 298-216-5 93778-80-4 Bis(2,6-diacetyl-7,9-dihydroxy-8,9b-dimethyl-1,3(2H,9bH)-dibenzofurandionato-O2,O3)copper 304-146-9 94246-73-8 Citrus, ext. 304-454-3 94266-47-4 Pine ext. 304-455-9 94266-48-5 Trimethyl-3-[(1-oxo-10-undecenyl)amino]propylammonium methyl sulphate 304-990-8 94313-91-4 Peppermint, American, ext. 308-770-2 98306-02-6 Quaternary ammonium compounds, [2-[[2-[(2-carboxyethyl)(2-hydroxyethyl)amino]ethyl]amino]-2-oxoethyl]coco alkyldimethyl, hydroxides, inner salts 309-206-8 100085-64-1 Corn cob, powdered 310-127-6 999999-99-4 Natural lemon juice (filtered) 310-127-6 999999-99-4 Hedera helix 310-127-6 999999-99-4 Onion Oil 310-127-6 999999-99-4 Thuja occidentalis 310-127-6 999999-99-4 Salvia officinalis 310-127-6 999999-99-4 Hyssopus officinalis 310-127-6 999999-99-4 Chrysanthemum vulgare 310-127-6 999999-99-4 Artemisia absinthium 310-127-6 999999-99-4 Achillea millefolium 310-127-6 999999-99-4 Origanum vulgare 310-127-6 999999-99-4 Majorana hortensis 310-127-6 999999-99-4 Origanum majorano 310-127-6 999999-99-4 Rosmarinus officinalis 310-127-6 999999-99-4 Satureja hortensis 310-127-6 999999-99-4 Uritica dioica 310-127-6 999999-99-4 Aesculus hippocastanum 310-127-6 999999-99-4 Symphytum officinale 310-127-6 999999-99-4 Equisetum arvense 310-127-6 999999-99-4 Sambucus nigra 310-127-6 999999-99-4 1-(3,5-dichloro-4-(1,1,2,2-tetrafluoroethoxy)phenyl)-3-(2,6-difluorobenzoyl)urea/Hexaflumuron 401-400-1 86479-06-3 1,3-dichloro-5-ethyl-5-methylimidazolidine-2,4-dione 401-570-7 89415-87-2 1-(4-chlorophenyl)-4,4-dimethyl-3-(1,2,4-triazol-1-ylmethyl)pentan-3-ol/Tebuconazole 403-640-2 107534-96-3 Reaction products of: glutamic acid and N-(C12-14-alkyl)propylenediamine 403-950-8 164907-72-6 Mixture of: (C8-18)alkylbis(2-hydroxyethyl)ammonium bis(2-ethylhexyl)phosphate;(C8-18)alkylbis(2-hydroxyethyl)ammonium 2-ethylhexylhydrogenphosphate 404-690-8 68132-19-4 (4-ethoxyphenyl)(3-(4-fluoro-3-phenoxyphenyl)propyl)dimethylsilane 405-020-7 105024-66-6 2,3,5,6-tetrafluorobenzyl trans-2-(2,2-dichlorovinyl)-3,3-dimethylcyclopropanecarboxylate/Transfluthrin 405-060-5 118712-89-3 5,5-dimethyl-perhydro-pyrimidin-2-one .alpha.-(4-trifluoromethylstyryl)-.alpha.-(4-trifluoromethyl)cinnamylidenehydrazone/Hydramethylnon 405-090-9 67485-29-4 3-phenoxybenzyl-2-(4-ethoxyphenyl)-2-methylpropylether/Etofenprox 407-980-2 80844-07-1 6-(phthalimido)peroxyhexanoic acid 410-850-8 128275-31-0 Lithium 3-oxo-1,2(2H)-benzisothiazol-2-ide 411-690-1 111337-53-2 Methyl neodecanamide 414-460-9 105726-67-8 Mixture of: alpha-cyano-3-phenoxybenzyl (Z)-(1R,3R)-[(S)-3-(2-chloro-3,3,3-trifluoro-prop-1-enyl)]-2,2-dimethylcyclopropanecarboxylate;alpha-cyano-3-phenoxybenzyl (Z)-(1S,3S)-[(R)-3-(2-chloro-3,3,3-trifluoro-prop-1-enyl)]-2,2-dimethylcyclopropanecarboxylate/Lambda cyhalothrin 415-130-7 91465-08-6 1-(4-(2-cloro-a,a,a-p-trifluorotolyloxy)-2-fluorophenyl)-3-(2,6-difluorobenzolyl)urea/Flufenoxuron 417-680-3 101463-69-8 2-butyl-benzo[d]isothiazol-3-one 420-590-7 04299-07-4 Tetrachlorodecaoxide complex 420-970-2 92047-76-2 Mixture of: cis-4-hydroxy-3-(1,2,3,4-tetrahydro-3-(4-(4-trifluoromethylbenzyloxy)phenyl)-1-naphthyl)coumarin; trans-4-hydroxy-3-(1,2,3,4-tetrahydro-3-(4-(4-trifluoromethylbenzyloxy)phenyl)-1-naphthyl)coumarin/Flocoumafen 421-960-0 90035-08-8 sec-butyl 2-(2-hydroxyethyl)piperidine-1-carboxylate/Icaridine 423-210-8 119515-38-7 N-cyclohexyl-S,S-dioxobenzo[b]tiophene-2-carboxamide 423-990-1 149118-66-1 Fipronil 424-610-5 120068-37-3 cis-1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride 426-020-3 51229-78-8 1-(6-chloropyridin-3-ylmethyl)-N-nitroimidazolidin-2-ylidenamine/Imidacloprid 428-040-8 138261-41-3 Thiamethoxam 428-650-4 153719-23-4 [2,4-Dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-cis-chrysanthemate; [2,4-Dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-trans-chrysanthemate/Imiprothrin 428-790-6 72963-72-5 5-chloro-2-(4-chlorphenoxy)phenol 429-209-0 3380-30-1 2-(1-methyl-2-(4-phenoxy-phenoxy)-ethoxy)-pyridine/Pyriproxyfen 429-800-1 95737-68-1 3-benzo(b)thien-2-yl-5,6-dihydro-1,4,2-oxathiazine,4-oxide 431-030-6 163269-30-5 Reaction products of diisopropanolamine with formaldehyde(1:4) 432-440-8 220444-73-5 Chloromethyl n-octyl disulfide 432-680-3 180128-56-7 Reaction product of dimethyl adipate, dimethyl glutarate, dimethyl succinate with hydrogen peroxide/Perestane 432-790-1 Bis(3-aminopropyl)octylamine 433-340-7 86423-37-2 (E)-1-(2-Chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine 433-460-1 210880-92-5 (E)-2-Octadecenal Not yet allocated 51534-37-3 (E,Z)-2,13-Octadecadienal Not yet allocated 99577-57-8 Silver-zinc-aluminium-boronphosphate glass/Glass oxide, silver- and zinc-containing Not yet allocated 398477-47-9 Silver sodium hydrogen zirconium phosphate Not yet allocated Paraformaldehyde 30525-89-4 Peroxyoctanoic acid 33734-57-5 Bromomyristyl isoquinoline 51808-87-8 9-Aminoacridine hydrochloride monohydrate 52417-22-8 Chlorinated trisodium phosphate 56802-99-4 Cyclohexylhydroxydiazene 1-oxide, potassium salt 66603-10-9 (1S,2R,5S)-2-Isopropenyl-5-methylcyclohexanol 104870-56-6 Silica, amorphous, crystalline-free 112945-52-5 Denatonium Capsaicinate 192327-95-0 Tris(N-cyclohexyldiazeniumdioxy)aluminium 312600-88-7 Bis[1-cyclohexyl-1,2-di(hydroxy-.kappa.O)diazeniumato(2-)]-copper 312600-89-8 Reaction product of essential oils and ozone in-situ (Open Air Factor (OAF)) Silver zeolite A Silver sodium borosilicate 5-Chloro-2-(4-chlorophenoxy)phenol Benzyl-lauryl-dimethyl-myristylammonium chloride/Lauryl-myristyl dimethyl benzyl ammonium chloride ((1,2-Ethanediylbis(carbamodithioato))(2-))manganese mixture with ((1,2-ethandiylbis(carbamodithioate))(2-))zinc/Mancozeb Plant protection product 8018-01-7 Chlorosulfamic acid Plant protection product 17172-27-9 2-bromo-1-(2,4-dichlorophenyl)vinyl diethyl phosphate/bromfenvinfos Plant protection product 33399-00-7 Ethyl (2E,4E)-3,7,11-trimethyldodeca-2,4-dienoate/Hydroprene Plant protection product 41096-46-2 Silicium dioxide/Kieselguhr Plant protection product 61790-53-2 .alpha.,.alpha.,.alpha.-Trifluoro-N-methyl-4,6-dinitro-N-(2,4,6-tribromophenyl)-o-toluidine/Bromethalin Plant protection product 63333-35-7 S-Methoprene/Isopropyl (s-(E,E))-11-methoxy-3,7,11-trimethyldodeca-2,4-dienoate Plant protection product 65733-16-6 S-Hydroprene/Ethyl (S-(E,E))-3,7,11-trimethyldodeca-2,4-dienoate Plant protection product 65733-18-8 Esfenvalerate/(S)-.alpha.-Cyano-3-phenoxybenzyl (S)-2-(4-chlorophenyl)-3-methylbutyrate Plant protection product 66230-04-4 [1.alpha.(S*),3.alpha.]-(.alpha.)-cyano-(3-phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2.2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/alpha-Cypermethrin Plant protection product 67375-30-8 Abamectin (Mixture of Avermectin B1a; > 80 %, EINECS 265-610-3; and Avermectin B1b; < 20 % EINECS 265-611-9) 265-610-3 71751-41-2 Cyclopropanecarboxylic acid, 3-[(1Z)-2-chloro-3,3,3-trifluoro-1-propenyl]-2,2-dimethyl-, (2-methyl[1,1 ²-biphenyl]-3-ylmethyl ester, (1R,3R)-rel-/Bifenthrin/Biphenate Plant protection product 82657-04-3 N-(2-((2,6-Dimethyl)phenyl)amino)-2-oxoethyl)-N,N-diethyl benzenemethanaminiumsaccharide/Denatonium Saccharide Plant protection product 90823-38-4 .alpha.-(4-Chlorophenyl)-.alpha.-(1-cyclopropylethyl)-1H-1,2,4-triazole-1-ethanol/Cyproconazole Plant protection product 94361-06-5 3-(3-(4 ²-Bromo-(1,1 ²-biphenyl)-4-yl)-1,2,3,4-tetrahydro-1-naphthyl)-4-hydroxybenzothiopyran-2-one/3-((RS,3RS;1RS,3SR)-3-(4 ²-bromobiphenyl-4-yl-1,2,3,4-tetrahydro-1-napthyl)-4-hydroxy-1-benzothin-2-one/Difethialone Plant protection product 104653-34-1 Guazatine triacetate Plant protection product 115044-19-4 4-Bromo-2-(4-chlorophenyl)-1-(ethoxymethyl)-5-(trifluoromethyl)-1H-pyrrole-3-carbonitrile/Chlorfenapyr Plant protection product 122453-73-0 Aluminium sodium silicate-silver complex/Silver zeolite Plant protection product 130328-18-6 Aluminium sodium silicate-silver copper complex/Silver Copper Zeolite Plant protection product 130328-19-7 Aluminium sodium silicate-silver zinc complex/Silver-Zinc-Zeolite Plant protection Product 130328-20-0 N-Isononyl-N,N-dimethyl-N-decylammonium chloride Plant protection product 138698-36-9 N-((6-Chloro-3-pyridinyl)methyl)-N ²-cyano-N-methylethanimidamide/Acetamiprid Plant protection product 160430-64-8 3-phenoxybenzyl (1R)-cis,trans-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/d-Phenothrin Plant protection product 188023-86-1 Mixture of 5-Hydroxymethoxymethyl-1-aza-3,7-dioxabicyclo(3.3.0)octane (CAS 59720-42-2, 16,0 %) and 5-Hydroxy-1-aza-3,7-dioxabicyclo(3.3.0)octane (EINECS 229-457-6, 28,8 %), and 5-Hydroxypoly[methyleneoxy]methyl-1-aza-3,7-dioxabicyclo(3.3.0)octane (CAS 56709-13-8; 5,2 %) in water (50 %) Plant protection product [1.alpha.(S*),3.alpha.]-(.alpha.)-Cyano-(3-phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2,2-dichlorovinyl)-2,2-dimenthylcyclopropanecarboxylate Plant protection product S-Cyphenothrin Plant protection product (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers: 1R trans: 1RS only 1:1)/Bioallethrin/d-trans-Allethrin Plant protection product (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R;1R,3S)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 4 isomers 1R trans, 1R: 1R trans, 1S: 1R cis, 1R: 1R cis, 1S 4:4:1:1)/d-Allethrin Plant protection product (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers 1R trans: 1R/S only 1:3)/Esbiothrin Plant protection product Spinosad: fermentation product of soil micro-organism containing Spinosyn A and Spinosyn D Plant protection product Butoxy polypropylene glycol Polymer 9003-13-8 Polydimethylsiloxane Polymer 9016-00-6 Polymer of N-Methylmethanamine (EINECS 204-697-4 with (chloromethyl)oxirane (EINECS 203-439-8)/Polymeric quaternary ammonium chloride Polymer 25988-97-0 Polymer of N,N,N,N-tetramethyl-ethane-1,2-diamine and (chloromethyl)oxirane Polymer 25988-98-1 Homopolymer of 2-tert-butylaminoethyl methacrylate (EINECS 223-228-4) Polymer 26716-20-1 Polymer of formaldehyde and acrolein Polymer 26781-23-7 Monohydro chloride of polymer of N,N ´-1,6-hexanediylbis[N ²-cyanoguanidine] (EINECS 240-032-4) and hexamethylenediamine (EINECS 204-679-6)/Polyhexamethylene biguanide (monomer: 1,5-bis(trimethylen)-guanylguanidinium monohydrochloride) Polymer 27083-27-8/32289-58-0 Polymer of N,N,N ²,N ²-tetramethyl-1,6-hexanediamine and 1,6-dichlorohexane Polymer 27789-57-7 Poly(hexamethylendimethylammonium chloride)/Poly[(dimethylimino)-1,6-hexanediyl-chloride] Polymer 28728-61-2 N,N,N ²,N ² Tetramethylethylenediaminebis(2-chloroethyl)ether copolymer Polymer 31075-24-8 Poly(hexamethylendiamine guanidinium chloride) Polymer 57028-96-3 Poly(hexamethylenebiguanide) Polymer 91403-50-8 Poly(oxy-1,2-ethanediyl), .alpha.-[2-(didecylmethylammonio)ethyl]- .omega.-hydroxy-, propanoate (salt) Polymer 94667-33-1 N,N-Didecyl(-N-methyl-poly(oxyethyl)ammoniumpropionate/1-Decanaminium, N-decyl-N-(2-hydroxyethyl)-N-methyl-, propanoate (salt) Polymer 107879-22-1 Copolymer of 2-propenal and propane-1,2-diol Polymer 191546-07-3 N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate Polymer 214710-34-6 Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) Polymer 374572-91-5 Tributyltin coPolymer (TBT-coPolymer) Polymer Fat alcohol polyglycol ether Polymer Poly(vinyl chloride-co-isobutyl vinyl ether-co-N-vinyl, N ²-dimethyl octyl bromide propyl diamine) Polymer Polyglycolpolyamine resin Polymer Sodium lignosulfonate Natural Polymer 8061-51-6 Neem/Neem-Vital Natural oil 5945-86-8 Pinus pumilio oil Natural oil 8000-26-8 Cedarwood oil Natural oil 8000-27-9 Lavender oil Natural oil 8000-28-0 Citronella oil Natural oil 8000-29-1 Essential oil of eugenia caryophyllus Natural oil 8000-34-8 Geranium oil Natural oil 8000-46-2 Eucalyptus Oil Natural oil 8000-48-4 Orange oil Natural oil 8000-57-9 Pine oil Natural oil 8002-09-3 Black pepper oil Natural oil 8006-82-4 Peppermint oil Natural oil 8006-90-4 Lemongrass oil Natural oil 8007-02-1 Penny Royal Oil Natural oil 8007-44-1 Thyme oil Natural oil 8007-46-3 Coriander oil Natural oil 8008-52-4 Spearmint oil Natural oil 8008-75-5 Valeriana officinalis oil Natural oil 8008-88-6 Cajuput Oil Natural oil 8008-98-8 Juniperberry oil Natural oil 8012-91-7 Cypress Oil Natural oil 8013-86-3 Patchouli oil Natural oil 8014-09-3 Cumin Oil Natural oil 8014-13-9 Palmarosa oil Natural oil 8014-19-5 Rue oil Natural oil 8014-29-7 Basilicum Ocimum basilium oil Natural oil 8015-73-4 Bois de rose oil/Rosewood oil Natural oil 8015-77-8 Celery oil Natural oil 8015-90-5 Chamomile oil Natural oil 8015-92-7 Clove leaf oil (Eugenia caryophyllus) Natural oil 8015-97-2 Melaleuca oil Natural oil 68647-73-4 Litsea cubeba oil Natural oil 68855-99-2 Cornmint oil Natural oil 68917-18-0 Cedar Oil (Cedarwood oil Texas, Juniperus mexicana oil, 22 %) Natural oil 68990-83-0 Citrus extract of seeds of tabebuia avellanedae Natural oil Essential oil of cymbopogon winterianus Natural oil Allium sativum and Allium cepa Natural oil Essential oil of cinnamomum zeylanicum Natural oil Clove oil (main components: Eugenol (83,8 %), Caryophyllene (12,4 %), Eugenol acetate (0,4 %)) Natural oil Fir needle perfume oil: (Ethereal oil, main components: Turpentine oil (30-37,5 %), Terpineol (15-20 %), Isobornyl acetate (15-20 %), Pinene beta (12,5-15 %), Pinene alpha (7-10 %), Coumarin (1-3 %), Terpineol-fraction (1-3%) Natural oil Perfume oil Spring Fresh: ethereal oil: main components: Citral-diethylacetal (Citrathal) (1-3 %), Citronellol (1-3 %), Ylanat (1-3 %), Hivertal (1-3 %), Allylcapronate (1-3 %) Natural oil Rosas oil Natural oil Natural Pyrethrins Natural extract Peat extract Natural extract Alkyl-benzyl-dimethylammonium chloride/Benzalkonium chloride Mixture 8001-54-5 Cetrimide Mixture 8044-71-1 Mixture of 3,6-diamino-10-methylacridinium chloride (EINECS 201-668-8;) and 3,6-acridinediamine/Acriflavine Mixture 8048-52-0 Mixture of ((3,6-diamino-10-methylacridinium chloride (EINECS 201-668-8) and 3,6-acridinediamine) hydrochloride)/Acriflavine HCl Mixture 8063-24-9 Benzalkonium saccharinate/Benzalkonium o-sulfobenzimidate Mixture 39387-42-3 Mixture of 5-chloro-2-methyl-2H-isothiazol-3-one (EINECS 247-500-7) and 2-methyl-2H-isothiazol-3-one (EINECS 220-239-6) Mixture 55965-84-9 Siloxanes and Silicones, di-Me, reaction products with silica/Treated Fumed Silica Mixture 67762-90-7 Reaction mixture of fatty acids mixed esters (C6-18, derived from coconut oil) with acetic acid and 2,2 ²-methylenebis(4-chlorophenol) Mixture 106523-52-8 Amines, n-C10-16-alkyltrimethylenedi-, reaction products with chloroacetic acid Mixture 139734-65-9 Quaternary ammonium iodides Mixture 308074-50-2 Reaction products of 5,5-dimethylhydantoin and formaldehyde Mixture Reaction products of 2-(2-butoxyethoxy)ethanol and formaldehyde Mixture Reaction products of ethylene glycol and formaldehyde Mixture Reaction products of urea, ethylene glycol and formaldehyde Mixture Reaction products of chloroacetamide, 2(2-butoxyethoxy)ethanol and formaldehyde Mixture Mixture of 1-phenoxypropan-2-ol (EINECS 212-222-7) and 2-phenoxypropanol (EINECS 224-027-4) Mixture Active Chlorine: manufactured by the reaction of hypochlorous acid and sodium hypochlorite produced in situ Mixture Potassium salts of fatty acids (C15-21) Mixture Acypetacs copper Mixture Acypetacs zinc Mixture Webbing clothes moths pheromone: components: E,Z-Octadecadi-2,13-enal (75 %) and E-Octadec-2-enal (25 %) Mixture Mixture of chromium trioxide (EINECS 215-607-8; 34,2 %), diarsenic pentoxide (EINECS 215-116-9; 24,1 %), copper(II)oxide (EINECS 215-269-1; 13,7 %), water (EINECS 231-791-2; 28 %) Mixture Mixture of chlormethylisothiazolinon, ethandiylbisoxybismethanol, methylisothiazolinon Mixture Mixture of bromine (EINECS 231-778-1) and hypobromous acid (CAS-No.: 13517-11-8) manufactured in situ Mixture Products of natural fermentation of plants in water, sulphur-containing Mixture Quaternary ammonium compounds (benzylalkyldimethyl (alkyl from C8-C22, saturated and unsaturated, tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or hydroxides)/BKC Mixture of EINECS listed substances Quaternary ammonium compounds (dialkyldimethyl (alkyl from C6-C18, saturated and unsaturated, and tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or methylsulphates)/DDAC Mixture of EINECS listed substances Quaternary ammonium compounds (alkyltrimethyl (alkyl from C8-C18, saturated and unsaturated, and tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or methylsulphates)/TMAC Mixture of EINECS listed substances Bacillus thuringiensis Micro-organism 68038-71-1 Bacillus sphaericus Micro-organism 143447-72-7 Bacillus thuringiensis +D381is subsp. Israelensis Micro-organism Bacillus thuringiensis Var. Kurstaky Micro-organism Bacillus thuringiensis subsp. Israelensis Serotype H14 Micro-organism Bacillus thuringiensis var. israelensis Micro-organism Bacillus subtilis Micro-organism (1) This substance also has a different CAS number (31654-77-0) according to the ESIS registry. ANNEX II ACTIVE SUBSTANCES TO BE EXAMINED UNDER THE REVIEW PROGRAMME Substance Rapporteur Member State EC number CAS number 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 Formaldehyde DE 200-001-8 50-00-0 1 2 3 4 5 6 9 11 12 13 20 22 23 2-(2-butoxyethoxy)ethyl 6-propylpiperonyl ether/Piperonyl butoxide EL 200-076-7 51-03-6 18 19 Bronopol ES 200-143-0 52-51-7 1 2 3 4 6 7 9 10 11 12 13 22 Diphenoxarsin-10-yl oxide FR 200-377-3 58-36-6 9 Chlorocresol FR 200-431-6 59-50-7 1 2 3 4 6 9 10 13 Dichlorvos IT 200-547-7 62-73-7 18 Ethanol EL 200-578-6 64-17-5 1 2 3 4 Formic acid BE 200-579-1 64-18-6 1 2 3 4 5 6 9 11 12 13 Benzoic acid DE 200-618-2 65-85-0 1 2 3 4 6 11 20 Propan-2-ol DE 200-661-7 67-63-0 1 2 3 4 5 6 9 10 11 12 Salicylic acid LT 200-712-3 69-72-7 1 2 3 4 6 Propan-1-ol DE 200-746-9 71-23-8 1 2 3 4 Hydrogen cyanide CZ 200-821-6 74-90-8 8 14 18 Ethylene oxide N 200-849-9 75-21-8 2 20 1,3-dibromo-5,5-dimethylhydantoin NL 201-030-9 77-48-5 2 11 12 Citric acid BE 201-069-1 77-92-9 1 2 3 Linalool DK 201-134-4 78-70-6 19 2-chloroacetamide EE 201-174-2 79-07-2 3 6 7 9 10 11 13 Bromoacetic acid ES 201-175-8 79-08-3 4 Glycollic acid LT 201-180-5 79-14-1 2 3 4 12 Peracetic acid FI 201-186-8 79-21-0 1 2 3 4 5 6 11 12 L-(+)-lactic acid DE 201-196-2 79-33-4 2 3 4 6 20 Warfarin IE 201-377-6 81-81-2 14 (2R,6aS,12aS)-1,2,6,6a,12,12a-hexahydro-2-isopropenyl-8,9-dimethoxychromeno[3,4-b]furo[2,3-h]chromen-6-one/Rotenone UK 201-501-9 83-79-4 17 Symclosene UK 201-782-8 87-90-1 2 3 4 5 6 7 9 11 12 Chloroxylenol BE 201-793-8 88-04-0 1 2 3 4 5 6 Biphenyl-2-ol ES 201-993-5 90-43-7 1 2 3 4 6 7 9 10 13 Naphthalene UK 202-049-5 91-20-3 19 Dichlorophen IE 202-567-1 97-23-4 2 3 4 6 7 9 10 11 12 13 Triclocarban SK 202-924-1 101-20-2 1 2 4 Cinnamaldehyde/3-phenyl-propen-2-al UK 203-213-9 104-55-2 2 Geraniol FR 203-377-1 106-24-1 18 19 Glyoxal FR 203-474-9 107-22-2 2 3 4 6 12 m-Cresol FR 203-577-9 108-39-4 2 3 Hexa-2,4-dienoic acid/Sorbic acid DE 203-768-7 110-44-1 1 2 3 4 5 6 7 8 9 10 Glutaral FI 203-856-5 111-30-8 1 2 3 4 5 6 7 9 10 11 12 13 22 Nonanoic acid AT 203-931-2 112-05-0 2 10 19 Undecan-2-one/Methyl-nonyl-ketone ES 203-937-5 112-12-9 19 Propoxur BE 204-043-8 114-26-1 18 1,3-dichloro-5,5-dimethylhydantoin NL 204-258-7 118-52-5 2 11 12 Clorophene N 204-385-8 120-32-1 1 2 3 4 6 Benzyl benzoate UK 204-402-9 120-51-4 2 18 Benzethonium chloride BE 204-479-9 121-54-0 1 Fenitrothion UK 204-524-2 122-14-5 18 Cetalkonium chloride (1) 204-526-3 122-18-9 Benzyldimethyl(octadecyl)ammonium chloride (1) 204-527-9 122-19-0 2-Phenoxyethanol UK 204-589-7 122-99-6 1 2 3 4 6 7 10 11 13 Cetylpyridinium chloride UK 204-593-9 123-03-5 1 2 3 4 5 6 7 9 20 Octanoic acid AT 204-677-5 124-07-2 4 18 Carbon dioxide FR 204-696-9 124-38-9 14 15 18 19 20 Sodium dimethylarsinate PT 204-708-2 124-65-2 18 Nitromethylidynetrimethanol UK 204-769-5 126-11-4 2 3 6 11 12 13 Tosylchloramide sodium ES 204-854-7 127-65-1 1 2 3 4 5 6 9 10 11 Potassium dimethyldithiocarbamate UK 204-875-1 128-03-0 2 4 6 9 10 11 12 13 Sodium dimethyldithiocarbamate UK 204-876-7 128-04-1 2 3 4 5 6 9 10 11 12 13 Warfarin sodium IE 204-929-4 129-06-6 14 Sodium 2-biphenylate ES 205-055-6 132-27-4 1 2 3 4 6 7 9 10 13 Captan IT 205-087-0 133-06-2 6 7 9 10 N-(trichloromethylthio)phthalimide/Folpet IT 205-088-6 133-07-3 6 7 9 10 Methyl anthranilate FR 205-132-4 134-20-3 19 N,N-diethyl-m-toluamide SE 205-149-7 134-62-3 19 22 Thiram BE 205-286-2 137-26-8 2 6 7 9 10 11 12 Ziram BE 205-288-3 137-30-4 2 6 7 9 10 11 12 Potassium methyldithiocarbamate CZ 205-292-5 137-41-7 2 9 11 12 Metam-sodium BE 205-293-0 137-42-8 2 4 6 9 11 12 13 20 Disodium cyanodithiocarbamate CZ 205-346-8 138-93-2 2 9 11 12 Benzododecinium chloride (1) 205-351-5 139-07-1 Miristalkonium chloride (1) 205-352-0 139-08-2 1,3-bis(hydroxymethyl)urea HU 205-444-0 140-95-4 2 6 9 11 12 13 Nabam PL 205-547-0 142-59-6 2 4 6 9 10 11 12 13 Lauric acid DE 205-582-1 143-07-7 19 Thiabendazole ES 205-725-8 148-79-8 2 6 7 8 9 10 11 12 13 20 Benzothiazole-2-thiol N 205-736-8 149-30-4 2 7 9 11 12 13 Naled FR 206-098-3 300-76-5 18 Diuron DK 206-354-4 330-54-1 6 7 10 Diazinon PT 206-373-8 333-41-5 18 Decanoic acid AT 206-376-4 334-48-5 4 18 19 Cyanamide DE 206-992-3 420-04-2 3 18 2-hydroxy-4-isopropyl-2,4,6-cycloheptatrien-1-one SK 207-880-7 499-44-5 10 Sodium benzoate DE 208-534-8 532-32-1 1 2 6 11 20 Dazomet BE 208-576-7 533-74-4 6 7 8 9 10 11 12 Dichloro-N-[(dimethylamino)sulphonyl]fluoro-N-(p-tolyl)methanesulphenamide/Tolylfluanid FI 211-986-9 731-27-1 7 8 10 21 Hydroxyl-2-pyridone FR 212-506-0 822-89-9 2 6 9 10 11 12 13 2,6-dimethyl-1,3-dioxan-4-yl acetate AT 212-579-9 828-00-2 2 6 11 12 13 Terbutryn SK 212-950-5 886-50-0 7 9 10 Dichlofluanid UK 214-118-7 1085-98-9 7 8 10 21 Copper thiocyanate FR 214-183-1 1111-67-7 21 Tetradonium bromide N 214-291-9 1119-97-7 1 (1,3,4,5,6,7-hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl (1R-trans)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/d-trans-Tetramethrin DE 214-619-0 1166-46-7 18 4,5-dichloro-3H-1,2-dithiol-3-one PL 214-754-5 1192-52-5 2 6 9 11 12 Diboron trioxide NL 215-125-8 1303-86-2 8 Calcium dihydroxide/calcium hydroxide/caustic lime/hydrated lime/slaked lime UK 215-137-3 1305-62-0 2 3 Calcium oxide/lime/burnt lime/quicklime UK 215-138-9 1305-78-8 2 3 Zinc sulphide UK 215-251-3 1314-98-3 7 9 10 Copper oxide FR 215-269-1 1317-38-0 8 Dicopper oxide FR 215-270-7 1317-39-1 21 Disodium tetraborate, anhydrous NL 215-540-4 1330-43-4 1 2 7 8 9 10 11 13 2-Butanone, peroxide HU 215-661-2 1338-23-4 1 2 3 6 9 22 Monolinuron UK 217-129-5 1746-81-2 2 2,4-dichlorobenzyl alcohol CZ 217-210-5 1777-82-8 2 6 7 9 10 12 13 Chlorothalonil NL 217-588-1 1897-45-6 6 7 9 10 Fluometuron EL 218-500-4 2164-17-2 6 7 9 10 11 12 13 4-(2-nitrobutyl)morpholine UK 218-748-3 2224-44-4 6 13 N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine PT 219-145-8 2372-82-9 1 2 3 4 6 8 9 10 11 12 13 Didecyldimethylammonium bromide (2) 219-234-1 2390-68-3 Tolnaftate PL 219-266-6 2398-96-1 9 2,2 ²-dithiobis[N-methylbenzamide] PL 219-768-5 2527-58-4 6 7 9 12 13 1,2-benzisothiazol-3(2H)-one ES 220-120-9 2634-33-5 2 6 7 9 10 11 12 13 22 2-methyl-2H-isothiazol-3-one SI 220-239-6 2682-20-4 2 4 6 7 9 10 11 12 13 22 Sulphuryl difluoride SE 220-281-5 2699-79-8 8 18 Troclosene sodium UK 220-767-7 2893-78-9 1 2 3 4 5 6 9 11 12 Sodium dichloroisocyanurate dihydrate UK 220-767-7 51580-86-0 1 2 3 4 5 6 9 11 12 Mecetronium ethyl sulphate PL 221-106-5 3006-10-8 1 2 Bis(trichloromethyl) sulphone LT 221-310-4 3064-70-8 6 9 10 11 12 22 Triclosan DK 222-182-2 3380-34-5 1 2 3 7 9 Oct-1-ene-3-ol N 222-226-0 3391-86-4 19 (ethylenedioxy)dimethanol PL 222-720-6 3586-55-8 2 3 4 6 9 11 12 13 Chlorophacinone ES 223-003-0 3691-35-8 14 Dipyrithione SE 223-024-5 3696-28-4 9 Sodium 2,4,6-trichlorophenolate IE 223-246-2 3784-03-0 2 3 6 9 Pyridine-2-thiol 1-oxide, sodium salt SE 223-296-5 3811-73-2 2 3 4 6 7 9 10 11 12 13 Methenamine 3-chloroallylochloride PL 223-805-0 4080-31-3 6 9 12 13 2,2 ²,2 ³-(hexahydro-1,3,5-triazine-1,3,5-triyl)triethanol PL 225-208-0 4719-04-4 2 3 4 6 9 11 12 13 Tetrahydro-1,3,4,6-tetrakis(hydroxymethyl)imidazo[4,5-d]imidazole-2,5(1H,3H)-dione ES 226-408-0 5395-50-6 2 3 4 6 9 10 11 12 13 Dimethyldioctylammonium chloride (2) 226-901-0 5538-94-3 N,N ²-methylenebismorpholine AT 227-062-3 5625-90-1 6 9 11 13 Coumatetralyl DK 227-424-0 5836-29-3 14 Terbuthylazine UK 227-637-9 5915-41-3 2 11 12 (R)-p-mentha-1,8-diene PT 227-813-5 5989-27-5 12 Methylene dithiocyanate FR 228-652-3 6317-18-6 6 7 9 10 11 12 13 22 1,3-bis(hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione PL 229-222-8 6440-58-0 2 6 11 12 13 (2-bromo-2-nitrovinyl)benzene SK 230-515-8 7166-19-0 6 11 12 13 Didecyldimethylammonium chloride IT 230-525-2 7173-51-5 1 2 3 4 6 7 8 9 10 11 12 13 Benzyldodecyldimethylammonium bromide (1) 230-698-4 7281-04-1 Prometryn PT 230-711-3 7287-19-6 6 7 9 10 11 12 13 Silver SE 231-131-3 7440-22-4 2 4 5 9 11 Copper FR 231-159-6 7440-50-8 2 4 5 11 21 Sulphur dioxide DE 231-195-2 7446-09-5 1 2 4 5 6 9 11 12 13 20 22 Calcium dihexa-2,4-dienoate DE 231-321-6 7492-55-9 1 3 6 7 9 20 Iodine SE 231-442-4 7553-56-2 1 2 3 4 5 6 7 9 10 11 22 Silicon dioxide  amorphous FR 231-545-4 7631-86-9 3 18 20 Sodium hydrogensulphite DE 231-548-0 7631-90-5 1 2 4 5 6 9 11 12 13 20 22 Hydrogen chloride/Hydrochloric acid LV 231-595-7 7647-01-0 2 Sodium chloride PT 231-598-3 7647-14-5 5 Sodium bromide NL 231-599-9 7647-15-6 2 4 6 7 9 11 12 13 Orthophosphoric acid PT 231-633-2 7664-38-2 4 Sodium hypochlorite IT 231-668-3 7681-52-9 1 2 3 4 5 6 11 12 Disodium disulphite DE 231-673-0 7681-57-4 1 2 4 5 6 9 11 12 13 20 22 Tetramethrin DE 231-711-6 7696-12-0 18 Potassium permanganate SK 231-760-3 7722-64-7 5 Hydrogen peroxide FI 231-765-0 7722-84-1 1 2 3 4 5 6 11 12 Nitrogen IE 231-783-9 7727-37-9 18 7a-ethyldihydro-1H,3H,5H-oxazolo[3,4-c]oxazole PL 231-810-4 7747-35-5 6 11 12 13 Sodium sulphite DE 231-821-4 7757-83-7 1 2 4 5 6 9 11 12 13 20 22 Sodium chlorite PT 231-836-6 7758-19-2 2 3 4 5 11 12 20 Copper sulphate FR 231-847-6 7758-98-7 1 2 4 Silver nitrate SE 231-853-9 7761-88-8 1 Sodium chlorate PT 231-887-4 7775-09-9 2 5 11 12 Disodium peroxodisulphate/Sodium persulphate PT 231-892-1 7775-27-1 4 Calcium hypochlorite IT 231-908-7 7778-54-3 1 2 3 4 5 11 Chlorine IT 231-959-5 7782-50-5 2 5 11 Ammonium sulphate UK 231-984-1 7783-20-2 11 12 Silver chloride SE 232-033-3 7783-90-6 1 2 3 4 5 6 7 9 10 11 13 Creosote SE 232-287-5 8001-58-9 8 Pyrethrins and Pyrethroids ES 232-319-8 8003-34-7 18 19 Garlic ext. PL 232-371-1 8008-99-9 3 4 5 18 19 Lignin EL 232-682-2 9005-53-2 1 2 3 4 6 7 9 10 11 12 13 Boric acid NL 233-139-2 10043-35-3 1 2 3 6 7 8 9 10 11 12 13 18 22 Chlorine dioxide PT 233-162-8 10049-04-4 2 3 4 5 11 12 20 Potassium sulphite DE 233-321-1 10117-38-1 1 2 4 5 6 9 11 12 13 20 22 Sodium hydrogen 2,2 ²methylenebis[4-chlorophenolate] LV 233-457-1 10187-52-7 2 3 4 6 7 9 10 11 12 13 2,2-dibromo-2-cyanoacetamide DK 233-539-7 10222-01-2 1 2 3 4 5 6 7 9 10 11 12 13 Carbendazim DE 234-232-0 10605-21-7 6 7 9 10 11 12 13 Disodium octaborate tetrahydrate NL 234-541-0 12280-03-4 1 2 3 6 7 8 9 10 11 12 13 Trimagnesium diphosphide DE 235-023-7 12057-74-8 18 20 23 Copper(II) carbonate-copper(II) hydroxide (1:1) FR 235-113-6 12069-69-1 8 Zineb IE 235-180-1 12122-67-7 21 Ammonium bromide SE 235-183-8 12124-97-9 2 4 6 7 9 11 12 Hexaboron dizinc undecaoxide/Zinc borate ES 235-804-2 12767-90-7 9 Pyrithione zinc SE 236-671-3 13463-41-7 2 6 7 9 10 13 21 Dodecylguanidine monohydrochloride ES 237-030-0 13590-97-1 1 2 6 7 9 10 11 12 22 Potassium 2-biphenylate ES 237-243-9 13707-65-8 6 9 10 13 Bromine chloride NL 237-601-4 13863-41-7 2 11 12 (benzyloxy)methanol UK 238-588-8 14548-60-8 2 6 9 10 11 13 Bis(1-hydroxy-1H-pyridine-2-thionato-O,S)copper SE 238-984-0 14915-37-8 9 21 Chlorotoluron ES 239-592-2 15545-48-9 6 7 9 10 11 12 13 Sodium p-chloro-m-cresolate FR 239-825-8 15733-22-9 1 2 3 4 6 9 10 13 Chloralose PT 240-016-7 15879-93-3 14 15 23 Dipotassium disulphite DE 240-795-3 16731-55-8 1 2 4 5 6 9 11 12 13 20 22 D-gluconic acid, compound with N,N ³-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine (2:1) PT 242-354-0 18472-51-0 1 2 3 4 6 Benzoxonium chloride CY 243-008-1 19379-90-9 1 9 p-[(diiodomethyl)sulphonyl]toluene UK 243-468-3 20018-09-1 6 7 9 10 12 13 Copper dihydroxide FR 243-815-9 20427-59-2 8 Disilver oxide SE 243-957-1 20667-12-3 11 Aluminium phosphide DE 244-088-0 20859-73-8 14 18 20 23 (benzothiazol-2-ylthio)methyl thiocyanate N 244-445-0 21564-17-0 2 4 6 7 9 10 11 12 13 Bendiocarb UK 245-216-8 22781-23-3 18 2-methyl-4-oxo-3-(prop-2-ynyl)cyclopent-2-en-1-yl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/Prallethrin EL 245-387-9 23031-36-9 18 Potassium (E,E)-hexa-2,4-dienoate DE 246-376-1 24634-61-5 1 2 3 4 5 6 7 8 9 10 .alpha.,.alpha. ²,.alpha. ³-trimethyl-1,3,5-triazine-1,3,5(2H,4H,6H)-triethanol AT 246-764-0 25254-50-6 2 6 9 11 13 2-octyl-2H-isothiazol-3-one UK 247-761-7 26530-20-1 4 6 7 9 10 11 12 13 Cis-tricos-9-ene AT 248-505-7 27519-02-4 18 19 Dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride ES 248-595-8 27668-52-6 2 7 9 10 N ²-tert-butyl-N-cyclopropyl-6-(methylthio)-1,3,5-triazine-2,4-diamine NL 248-872-3 28159-98-0 7 9 10 21 3-[3-(4 ²-bromo[1,1 ²-biphenyl]-4-yl)-3-hydroxy-1-phenylpropyl]-4-hydroxy-2-benzopyrone/Bromadiolone SE 249-205-9 28772-56-7 14 (Z,E)-tetradeca-9,12-dienyl acetate AT 250-753-6 30507-70-18 19 Decyldimethyloctylammonium chloride (2) 251-035-5 32426-11-2 Bromochloro-5,5-dimethylimidazolidine-2,4-dione NL 251-171-5 32718-18-6 2 3 4 5 6 9 11 12 13 3-(4-isopropylphenyl)-1,1-dimethylurea/Isoproturon DE 251-835-4 34123-59-6 6 7 9 10 11 12 13 N-[[(4-chlorophenyl)amino]carbonyl]-2,6-difluorobenzamide SE 252-529-3 35367-38-5 18 1-[2-(allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole/Imazalil DE 252-615-0 35554-44-0 2 3 4 13 20 S-[(6-chloro-2-oxooxazolo[4,5-b]pyridin-3(2H)-yl)methyl] O,O-dimethyl thiophosphate/Azamethiphos UK 252-626-0 35575-96-3 18 2-bromo-2-(bromomethyl)pentanedinitrile CZ 252-681-0 35691-65-7 6 7 9 10 11 13 Benzyldimethyloleylammonium chloride (1) 253-363-4 37139-99-4 Calcium magnesium oxide/dolomitic lime UK 253-425-0 37247-91-9 2 3 Calcium magnesium tetrahydroxide/calcium magnesium hydroxide/hydrated dolomitic lime UK 254-454-1 39445-23-3 2 3 .alpha.-cyano-3-phenoxybenzyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate EL 254-484-5 39515-40-7 18 Dimethyltetradecyl[3-(trimethoxysilyl)propyl]ammonium chloride PL 255-451-8 41591-87-1 9 Mixture of cis- and trans-p-menthane-3,8 diol/Citriodiol UK 255-953-7 42822-86-6 1 2 19 4,4-dimethyloxazolidine UK 257-048-2 51200-87-4 6 11 12 13 ethyl N-acetyl-N-butyl-.beta.-alaninate BE 257-835-0 52304-36-6 19 .alpha.-cyano-3-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Cypermethrin BE 257-842-9 52315-07-8 8 9 18 m-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Permethrin IE 258-067-9 52645-53-1 2 3 5 8 9 18 22 .alpha.-cyano-3-phenoxybenzyl [1R-[1.alpha.(S*),3.alpha.]]-3-(2,2-dibromovinyl)-2,2-dimethylcyclopropanecarboxylate/Deltamethrin SE 258-256-6 52918-63-5 18 1-ethynyl-2-methylpent-2-enyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/Empenthrin BE 259-154-4 54406-48-3 18 3-iodo-2-propynyl butylcarbamate DK 259-627-5 55406-53-6 6 7 8 9 10 11 13 Tetrakis(hydroxymethyl)phosphonium sulphate(2:1) MT 259-709-0 55566-30-8 2 6 9 11 12 3-(3-biphenyl-4-yl-1,2,3,4-tetrahydro-1-naphthyl)-4-hydroxycoumarin/Difenacoum FI 259-978-4 56073-07-5 14 4-hydroxy-3-(3-(4 ²-bromo-4-biphenylyl)-1,2,3,4-tetrahydro-1-naphthyl)coumarin/Brodifacoum IT 259-980-5 56073-10-0 14 1-[[2-(2,4-dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]methyl]-1H-1,2,4-triazole/Propiconazole FI 262-104-4 60207-90-1 1 2 4 7 8 9 10 12 13 20 Quaternary ammonium compounds, coco alkyltrimethyl, chlorides (3) 263-038-9 61789-18-2 Quaternary ammonium compounds, benzylcoco alkyldimethyl, chlorides (1) 263-080-8 61789-71-7 Quaternary ammonium compounds, dicocoalkyl dimethyl, chlorides (2) 263-087-6 61789-77-3 Quaternary ammonium compounds, bis(hydrogenated tallow alkyl)dimethyl, chlorides (2) 263-090-2 61789-80-8 Quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, chlorides (1) 264-151-6 63449-41-2 4,5-dichloro-2-octyl-2H-isothiazol-3-one N 264-843-8 64359-81-5 6 7 8 9 10 11 12 21 2-chloro-N-[[[4-(trifluoromethoxy)phenyl]amino]carbonyl]benzamide IT 264-980-3 64628-44-0 18 3,3 ²-methylenebis[5-methyloxazolidine]/Oxazolidin AT 266-235-8 66204-44-2 2 6 10 11 12 13 N-cyclopropyl-1,3,5-triazine-2,4,6-triamine EL 266-257-8 66215-27-8 18 Cis-4-[3-(p-tert-butylphenyl)-2-methylpropyl]-2,6-dimethylmorpholine/Fenpropimorph ES 266-719-9 67564-91-4 6 7 8 9 10 12 13 .alpha.-cyano-4-fluoro-3-phenoxybenzyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/Cyfluthrin DE 269-855-7 68359-37-5 18 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, chlorides IT 269-919-4 68391-01-5 1 2 3 4 5 6 7 9 10 11 12 13 17 22 Quaternary ammonium compounds, di-C6-12-alkyldimethyl, chlorides (2) 269-925-7 68391-06-0 Quaternary ammonium compounds, benzyl-C8-16-alkyldimethyl, chlorides (1) 270-324-7 68424-84-0 Quaternary ammonium compounds, benzyl-C12-16-alkyldimethyl, chlorides IT 270-325-2 68424-85-1 1 2 3 4 6 7 8 9 10 11 12 13 Quaternary ammonium compounds, di-C8-10-alkyldimethyl, chlorides IT 270-331-5 68424-95-3 1 2 3 4 5 6 7 9 10 11 12 13 22 Fatty acids, coco, reaction products with diethanolamine HU 270-430-3 68440-04-0 3 Quaternary ammonium compounds, benzyl-C10-16-alkyldimethyl, chlorides (1) 273-544-1 68989-00-4 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, salts with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) MT 273-545-7 68989-01-5 2 4 11 12 Sodium N-(hydroxymethyl)glycinate AT 274-357-8 70161-44-3 6 7 Amines, C10-16-alkyldimethyl, N-oxides PT 274-687-2 70592-80-2 1 2 Pentapotassium bis(peroxymonosulphate) bis(sulphate) SI 274-778-7 70693-62-8 1 2 3 4 5 11 12 N,N ²-(decane-1,10-diyldi-1(4H)-pyridyl-4-ylidene)bis(octylammonium) dichloride HU 274-861-8 70775-75-6 1 1,3-didecyl-2-methyl-1H-imidazolium chloride CZ 274-948-0 70862-65-6 2 3 4 6 7 10 11 12 13 ethyl [2-(4-phenoxyphenoxy)ethyl]carbamate/Fenoxycarb DE 276-696-7 72490-01-8 8 Quaternary ammonium compounds, di-C8-18-alkyldimethyl, chlorides (2) 277-453-8 73398-64-8 1-[1,3-bis(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-1,3-bis(hydroxymethyl)urea/Diazolidinylurea LT 278-928-2 78491-02-8 6 7 Dihydrogen bis[monoperoxyphthalato(2-)-O1,OO1]magnesate(2-) hexahydrate PL 114915-85-4 2 3 4 Tributyltetradecylphosphonium chloride PL 279-808-2 81741-28-8 2 4 9 11 12 Margosa ext. DE 283-644-7 84696-25-3 18 19 Tar acids, polyalkylphenol fraction HU 284-893-4 84989-05-9 2 3 Melaleuca alternifolia, ext./Australian Tea Tree Oil ES 285-377-1 85085-48-9 1 2 3 Quaternary ammonium compounds, benzyl-C12-14-alkyldimethyl, chlorides IT 287-089-1 85409-22-9 1 2 3 4 5 6 7 9 10 11 12 13 17 22 Quaternary ammonium compounds, C12-14-alkyl[(ethylphenyl)methyl]dimethyl, chlorides IT 287-090-7 85409-23-0 1 2 3 4 5 6 9 11 12 13 17 22 Chrysanthemum cinerariaefolium, ext. ES 289-699-3 89997-63-7 18 Urea, N,N ²-bis(hydroxymethyl)-, reaction products with 2-(2-butoxyethoxy)ethanol, ethylene glycol and formaldehyde PL 292-348-7 90604-54-9 2 6 11 12 13 Quaternary ammonium compounds, benzyl-C8-18-alkyldimethyl, bromides (1) 293-522-5 91080-29-4 Lavender, Lavandula hybrida, ext./Lavandin oil PT 294-470-6 91722-69-9 19 Pine ext. LV 304-455-9 94266-48-5 10 Quaternary ammonium compounds, [2-[[2-[(2-carboxyethyl)(2-hydroxyethyl)amino]ethyl]amino]-2-oxoethyl]coco alkyldimethyl, hydroxides, inner salts LT 309-206-8 100085-64-1 1 2 3 4 6 7 10 11 12 13 Corn cob, powdered EL 310-127-6 999999-99-4 14 1-(3,5-dichloro-4-(1,1,2,2-tetrafluoroethoxy)phenyl)-3-(2,6-difluorobenzoyl)urea/Hexaflumuron PT 401-400-1 86479-06-3 18 1,3-dichloro-5-ethyl-5-methylimidazolidine-2,4-dione NL 401-570-7 89415-87-2 2 11 12 1-(4-chlorophenyl)-4,4-dimethyl-3-(1,2,4-triazol-1-ylmethyl)pentan-3-ol/Tebuconazole DK 403-640-2 107534-96-3 7 8 9 10 Reaction products of: glutamic acid and N-(C12-14-alkyl)propylenediamine DE 403-950-8 164907-72-6 1 2 3 4 Mixture of: (C8-18)alkylbis(2-hydroxyethyl)ammonium bis(2-ethylhexyl)phosphate;(C8-18)alkylbis(2-hydroxyethyl)ammonium 2-ethylhexylhydrogenphosphate PL 404-690-8 68132-19-4 6 7 9 2,3,5,6-tetrafluorobenzyl trans-2-(2,2-dichlorovinyl)-3,3-dimethylcyclopropanecarboxylate/Transfluthrin NL 405-060-5 118712-89-3 18 5,5-dimethyl-perhydro-pyrimidin-2-one .alpha.-(4-trifluoromethylstyryl)-.alpha.-(4-trifluoromethyl)cinnamylidenehydrazone/Hydramethylnon IE 405-090-9 67485-29-4 18 3-phenoxybenzyl-2-(4-ethoxyphenyl)-2-methylpropylether/Etofenprox AT 407-980-2 80844-07-1 2 3 8 18 6-(phthalimido)peroxyhexanoic acid IT 410-850-8 128275-31-0 1 2 3 4 11 12 Methyl neodecanamide ES 414-460-9 105726-67-8 19 Mixture of: alpha-cyano-3-phenoxybenzyl (Z)-(1R,3R)-[(S)-3-(2-chloro-3,3,3-trifluoro-prop-1-enyl)]-2,2-dimethylcyclopropanecarboxylate;alpha-cyano-3-phenoxybenzyl (Z)-(1S,3S)-[(R)-3-(2-chloro-3,3,3-trifluoro-prop-1-enyl)]-2,2-dimethylcyclopropanecarboxylate/Lambda cyhalothrin SE 415-130-7 91465-08-6 18 1-(4-(2-cloro-a,a,a-p-trifluorotolyloxy)-2-fluorophenyl)-3-(2,6-difluorobenzolyl)urea/Flufenoxuron FR 417-680-3 101463-69-8 8 18 2-butyl-benzo[d]isothiazol-3-one CZ 420-590-7 4299-07-4 6 7 9 10 13 Tetrachlorodecaoxide complex DE 420-970-2 92047-76-2 1 2 3 4 5 Mixture of: cis-4-hydroxy-3-(1,2,3,4-tetrahydro-3-(4-(4-trifluoromethylbenzyloxy)phenyl)-1-naphthyl)coumarin; trans-4-hydroxy-3-(1,2,3,4-tetrahydro-3-(4-(4-trifluoromethylbenzyloxy)phenyl)-1-naphthyl)coumarin/Flocoumafen NL 421-960-0 90035-08-8 14 sec-butyl 2-(2-hydroxyethyl)piperidine-1-carboxylate/Icaridine DK 423-210-8 119515-38-7 19 Fipronil FR 424-610-5 120068-37-3 18 cis-1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride PL 426-020-3 51229-78-8 6 9 12 13 1-(6-chloropyridin-3-ylmethyl)-N-nitroimidazolidin-2-ylidenamine/Imidacloprid DE 428-040-8 138261-41-3 18 Thiamethoxam ES 428-650-4 153719-23-4 8 9 18 [2,4-Dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-cis-chrysanthemate;[2,4-Dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-trans-chrysanthemate/Imiprothrin UK 428-790-6 72963-72-5 18 5-chloro-2-(4-chlorphenoxy)phenol AT 429-290-0 3380-30-1 1 2 4 6 9 2-(1-methyl-2-(4-phenoxy-phenoxy)-ethoxy)-pyridine/Pyriproxyfen NL 429-800-1 95737-68-1 18 3-benzo(b)thien-2-yl-5,6-dihydro-1,4,2-oxathiazine,4-oxide PT 431-030-6 163269-30-5 4 6 7 9 10 13 Reaction products of diisopropanolamine with formaldehyde(1:4) HU 432-440-8 220444-73-5 6 13 Reaction product of dimethyl adipate, dimethyl glutarate, dimethyl succinate with hydrogen peroxide/Perestane HU 432-790-1 - 1 2 3 4 5 11 12 Bis(3-aminopropyl)octylamine CZ 433-340-7 86423-37-2 2 3 4 11 12 13 (E)-1-(2-Chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine/Chlothianidin DE 433-460-1 210880-92-5 3 8 18 Peroxyoctanoic acid FR 33734-57-5 2 3 4 11 12 Cyclohexylhydroxydiazene 1-oxide, potassium salt AT 66603-10-9 6 7 8 9 10 11 12 13 Bis[1-cyclohexyl-1,2-di(hydroxy-.kappa.O)diazeniumato(2-)]-copper AT 312600-89-8 2 6 7 8 9 10 11 12 Silver zeolite A SE - 2 4 5 7 9 Bacillus sphaericus IT Micro-organism 143447-72-7 2 18 Bacillus thuringiensis subsp. Israelensis Serotype H14 IT Micro-organism - 2 5 18 Bacillus subtilis DE Micro-organism - 3 Alkyl-benzyl-dimethylammonium chloride/Benzalkonium chloride (1) Mixture 8001-54-5 Mixture of 5-chloro-2-methyl-2H-isothiazol-3-one (EINECS 247-500-7) and 2-methyl-2H-isothiazol-3-one (EINECS 220-239-6) FR Mixture 55965-84-9 2 3 4 6 7 9 10 11 12 13 Amines, n-C10-16-alkyltrimethylenedi-, reaction products with chloroacetic acid IE Mixture 139734-65-9 1 2 3 4 6 7 10 11 12 13 Quaternary ammonium iodides ES Mixture 308074-50-2 1 2 3 4 5 6 7 Mixture of 1-phenoxypropan-2-ol (EINECS 212-222-7) and 2-phenoxypropanol (EINECS 224-027-4) UK Mixture - 1 2 3 4 6 10 11 13 Active Chlorine: manufactured by the reaction of hypochlorous acid and sodium hypochlorite produced in situ SK Mixture - 2 3 4 5 Potassium salts of fatty acids (C15-21) DE Mixture - 2 Quaternary ammonium compounds (benzylalkyldimethyl (alkyl from C8-C22, saturated and unsaturated, tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or hydroxides)/BKC IT Mixture of EINECS listed substances - 1 2 3 4 6 7 8 9 10 11 12 13 Quaternary ammonium compounds (dialkyldimethyl (alkyl from C6-C18, saturated and unsaturated, and tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or methylsulphates)/DDAC IT Mixture of EINECS listed substances - 1 2 3 4 6 7 8 9 10 11 12 13 Quaternary ammonium compounds (alkyltrimethyl (alkyl from C8-C18, saturated and unsaturated, and tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or methylsulphates)/TMAC IT Mixture of EINECS listed substances - 8 Sodium lignosulfonate HU Natural Polymer 8061-51-6 12 Silver-zinc-aluminium-boronphosphate glass/Glass oxide, silver- and zinc-containing SE Not yet allocated 398477-47-9 1 2 6 7 9 Silver sodium hydrogen zirconium phosphate SE Not yet allocated - 1 2 3 4 7 9 10 ( ±)-1-(.beta.-allyloxy-2,4-dichlorophenylethyl)imidazole/Technical grade imazalil DE Plant protection product 73790-28-0 2 3 4 13 Silicium dioxide/Kieselguhr FR Plant protection product 61790-53-2 18 S-Methoprene/Isopropyl (s-(E,E))-11-methoxy-3,7,11-trimethyldodeca-2,4-dienoate IE Plant protection product 65733-16-6 18 Esfenvalerate/(S)-.alpha.-Cyano-3-phenoxybenzyl (S)-2-(4-chlorophenyl)-3-methylbutyrate PT Plant protection product 66230-04-4 18 [1.alpha.(S*),3.alpha.]-(.alpha.)-cyano-(3-phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2.2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate/alpha-Cypermethrin BE Plant protection product 67375-30-8 6 9 18 Abamectin (Mixture of Avermectin B1a; > 80 %, EINECS 265-610-3; and Avermectin B1b; < 20 % EINECS 265-611-9) NL 265-610-3 71751-41-2 18 Cyclopropanecarboxylic acid, 3-[(1Z)-2-chloro-3,3,3-trifluoro-1-propenyl]-2,2-dimethyl-, (2-methyl[1,1 ²-biphenyl]-3-ylmethyl ester, (1R,3R)-rel-/Bifenthrin/Biphenate FR Plant protection product 82657-04-3 8 18 .alpha.-(4-Chlorophenyl)-.alpha.-(1-cyclopropylethyl)-1H-1,2,4-triazole-1-ethanol/Cyproconazole IE Plant protection product 94361-06-5 8 3-(3-(4 ²-Bromo-(1,1 ²-biphenyl)-4-yl)-1,2,3,4-tetrahydro-1-naphthyl)-4-hydroxybenzothiopyran-2-one/3-((RS,3RS;1RS,3SR)-3-(4 ²-bromobiphenyl-4-yl-1,2,3,4-tetrahydro-1-napthyl)-4-hydroxy-1-benzothin-2-one/Difethialone N Plant protection product 104653-34-1 14 Guazatine triacetate UK Plant protection product 115044-19-4 2 4-Bromo-2-(4-chlorophenyl)-1-(ethoxymethyl)-5-(trifluoromethyl)-1H-pyrrole-3-carbonitrile/Chlorfenapyr PT Plant protection product 122453-73-0 6 7 8 9 10 12 13 18 Aluminium sodium silicate-silver complex/Silver zeolite SE Plant protection product 130328-18-6 6 7 13 Aluminium sodium silicate-silver zinc complex/Silver-Zinc-Zeolite SE Plant protection Product 130328-20-0 1 2 6 7 9 N-((6-Chloro-3-pyridinyl)methyl)-N ²-cyano-N-methylethanimidamide/Acetamiprid BE Plant protection product 160430-64-8 18 3-phenoxybenzyl (1R)-cis,trans-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate/d-Phenothrin IE Plant protection product 188023-86-1 18 Mixture of 5-Hydroxymethoxymethyl-1-aza-3,7-dioxabicyclo(3.3.0)octane (CAS 59720-42-2, 16,0 %) and 5-Hydroxy-1-aza-3,7-dioxabicyclo(3.3.0)octane (EINECS 229-457-6, 28,8 %), and 5-Hydroxypoly[methyleneoxy]methyl-1-aza-3,7-dioxabicyclo(3.3.0)octane (CAS 56709-13-8; 5,2 %) in water (50 %) PL Plant protection product - 6 13 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers: 1R trans: 1RS only 1:1)/Bioallethrin/d-trans-Allethrin DE Plant protection product - 18 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R;1R,3S)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 4 isomers 1R trans, 1R: 1R trans, 1S: 1R cis, 1R: 1R cis, 1S 4:4:1:1)/d-Allethrin DE Plant protection product - 18 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers 1R trans: 1R/S only 1:3)/Esbiothrin DE Plant protection product - 18 Spinosad: fermentation product of soil micro-organisms containing Spinosyn A and Spinosyn D NL Plant protection product - 3 18 Polyvinylpyrrolidone iodine SE Polymer 25655-41-8 1 2 3 4 5 6 7 9 10 11 22 Polymer of N-Methylmethanamine (EINECS 204-697-4 with (chloromethyl)oxirane (EINECS 203-439-8)/Polymeric quaternary ammonium chloride HU Polymer 25988-97-0 2 11 12 Polymer of formaldehyde and acrolein HU Polymer 26781-23-7 3 Monohydro chloride of polymer of N,N ² ² ²-1,6-hexanediylbis[N ²-cyanoguanidine] (EINECS 240-032-4) and hexamethylenediamine (EINECS 204-679-6)/Polyhexamethylene biguanide (monomer: 1,5-bis(trimethylen)-guanylguanidinium monohydrochloride) FR Polymer 27083-27-8/32289-58-0 1 2 3 4 5 6 9 11 12 22 N,N,N ²,N ² Tetramethylethylenediaminebis(2-chloroethyl)ether copolymer UK Polymer 31075-24-8 2 9 11 12 13 Poly(hexamethylendiamine guanidinium chloride) FR Polymer 57028-96-3 1 2 3 4 5 6 7 9 10 11 12 13 20 Poly(hexamethylenebiguanide) FR Polymer 91403-50-8 1 2 3 4 9 10 11 Poly(oxy-1,2-ethanediyl), .alpha.-[2-(didecylmethylammonio)ethyl]- .omega.-hydroxy-, propanoate (salt) IT Polymer 94667-33-1 2 3 4 6 8 9 10 11 12 13 Copolymer of 2-propenal and propane-1,2-diol HU Polymer 191546-07-3 6 7 10 13 N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate EL Polymer 214710-34-6 2 6 8 9 10 11 12 13 Oligo(2-(2-ethoxy)ethoxyethylguanidinium chloride) FR Polymer 374572-91-5 1 2 3 4 5 6 7 9 10 11 12 13 20 (1) Covered by Quaternary ammonium compounds (benzylalkyldimethyl (alkyl from C8-C22, saturated and unsaturated, tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or hydroxides)/BKC. (2) Covered by Quaternary ammonium compounds (dialkyldimethyl (alkyl from C6-C18, saturated and unsaturated, and tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or methylsulphates)/DDAC. (3) Covered by Quaternary ammonium compounds (alkyltrimethyl (alkyl from C8-C18, saturated and unsaturated, and tallow alkyl, coco alkyl, and soya alkyl) chlorides, bromides, or methylsulphates)/TMAC. ANNEX III Requirements for the complete dossier and the summary dossier (a) The complete dossier must include the original test and study reports for each point of Annex IIA and IIB, or Annex IVA and IVB, to Directive 98/8/EC, and where specified the relevant parts of Annex IIIA and IIIB thereto, together with the summary dossier referred to in Article 11(1)(b) of that Directive. (b) The summary dossier must include the following:  in the case of a collective dossier, the name of all participants concerned and a person designated by them as being responsible for the collective dossier and the processing of the dossier in accordance with this Regulation,  for each point of Annex IIA and IIB, or Annex IVA and IVB, to Directive 98/8/EC, and where specified the relevant parts of Annex IIIA and IIIB to the Directive, the summaries and results of studies and trials,  list of references used,  risk assessment,  overall summary and assessment,  a check by the participant or, where appropriate, by the person designated as responsible for a collective dossier of the completeness of the dossier. (c) The formats made available by the Commission must be used for submission of the dossiers. In addition, the special software package (IUCLID) made available by the Commission must be used for those parts of the dossiers to which IUCLID applies. Formats and further guidance on data requirements and dossier preparation are available on the ECB homepage http://ecb.jrc.it/biocides (d) For existing active substances that have been or are being evaluated under the review programme for plant protection products in accordance with Article 8(2) of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), the required format for an application for inclusion in Annex I thereto may be used for the preparation of the dossier for inclusion of the existing active substance in Annex I, IA or IB to Directive 98/8/EC, taking into account relevant differences in the dossier requirements. A summary of the dossier must be entered in IUCLID. Additional information related to the biocidal use must be submitted in accordance with the requirements of this Regulation. (1) OJ L 230, 19.8.1991, p. 1.